Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 1 of 71




                 EXHIBIT A-14
                  Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 2 of 71
DocuSign Envelope ID: AC3688Q0-9E8~-4A5D-$T88-E642C296E3Q9




                                   tN THE UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                DONALD 1. TRUMP FOR                            Civil Action
                PRESIDENT, INC.; et al.,

                              Plaintiffs,
                                                                No.:2-20-CV-966
                      v.

             KATHY BQC)CKVAR; et al.,

                              Defendants.                      Judge J. Nicholas Ranjan


                     DEFENDANT MONTOUR COUNTY BOARD OF ELECTIQN'S ANSWERS TO
                  PLAINTIFFS' SET OF WRITTEN INTERROGATORIES AND REQUESTS FOR
                           PRODUCTION OF DOCUMENTS DIRECTED TO ALL
                                DEFENDANT COUNTY ~OAR.DS OF ELECTIONS


                     Defendant Montow County Board of Elections, hereaRtr "Montour County," by its

           undersigned counsel and pursuant to Rules 26, 33, and 34 of the Federal Rules of Civil Procedure

           and the Court's July 17, 2020 Scheduling Ocd~r, serves the following Answers to P[Bintif~s Set

           of Written Interragataries and Requests for Producrian of Documents Directed to All Defendant

           County Boards of Elections.

                                                 GENERAL OB3ECTIONS

           1.       Montour Gaunty objects to the interrogatories, document guests, and the definitions and
                    instructions contained therein, to the extent they impose upon Montour County any
                    obligations greater than those imposed by the Federal Rules of Civil Procedure.
           2.       Montour County objects to producing any information protected by the attorney-client
                    privilege, work product doctrine, joint defense or common interest privilege, non-testifying
                    expert privilege or any other applicable privilege.
           3.       Montour County objects to the interrogatories and document requests to the extent they
                    seek disclosure of information that is not in Montour County's possession, custody or
                    control.
           4.       A response to a document. request or interrogatory statin,~ that responsive docwnents will
                    be produced shall not he deemed ar construed to mean that there are, in fact, responsive


                                                                                                              EXHIBIT
                                                                                                           Marks 08/19/20 EX7
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 3 of 71
DocuSt~~ Enve{ope IU: AC386900-9E~0-~50-8788-E642C266E303




                    documents or that Montow County acquiesces ira the characterization of the activities or
                    conduct contained in the document request, interrogatory, ar definitions and/or instructions
                    applicable to the document request or interrogatory.
            5.      Montour County expressly reserves the right to supplement, clarify, reuise, or correct any
                    or all of the responses and objections herein, and to assert additional objections or
                    privileges, in one or mare subsequent supplemental response(sj.
            6.      These General Objections are incorporated by reference as if fully set forth in the response
                    to each individual interrogatory and document c~equest below. Montour County reserves
                    the right to include additional objections as they become apparent.
            7.       Montour County's investigation remains ongoing, and it reserves the right to supplement
                    this Response.


                                          .ANSWERS TO INTERROGATORIES

                    1.      Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

            Yau implemented, used, followed, and/or communicated in the dune 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or Instrucrioas that You intend to

            implement, use, fallow, and/or communicate in the I~lovember 3, 2020 Genera! Election,

           concerning ar relating to the processing, verification, acceptance, and/or rejection of applications

            for absentee and/or mail-in ballots, including without limitation whether You mail applications to

           all qualified electors within. Yow county andlor whether You frank ar prepay the postage for any

           or al! completed and. returned applications, and if there are aay differences, please identify the

           reasons why You are making a change in such Procedures, Practices, Rules, Regulations, and/or

            Instructions for the November 3, 2020 General Election.

           ANSWER:

                    Montour County objects tc~ this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks information regarding applications for

           absentex and/or mail-in ballots, the mailing of applications t~ qualified electors, and the

           prepayment of postage ``for any and all completed and returned applications," none of which are


                                                            0
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 4 of 71
DocuSfg~ Ernelope ID: AC388900-9E90.4A5D-B78&E642C298E303




            the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint, and because

            it seeks broad information not relevant to Plaintiffs' allegations.

                    Montour County also objects to this Interrogatory because it seeks inforrnation that will be

            included in the report issued by the Pennsylvania Department of State (the "Department")pursuant

            to ?1 P.S. § 279.G (the "Act 3S Reporf'} and thus is not required to be produced by Montour

            County under the Court's July t ?, 2020 Scheduling Order (ECF No. 124).

                    Montour County further objects to this Interrogatory because the information sought is

           publicly available from the Counties, the Office of the Secretary of the Commonwealth (the

           "Secretary"), the Department, andlor other agencies or instrumentalities of the Commonwealth of

           Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Elecrion

           that have been or will be promulgated or established by the Secretary or the Department.

                   Montour County also objects to this Interrogatory because information relating to the

           "processing, verification, acceptance, and/or rejection of applications for absentee and/or mail-in

           ballots" falls outside the scope of the Gourt's July 17, 2020 Scheduling Order (EGF No. 124), and

           Plaintiffs have not sought an amendment to the Scheduling Order to expand ar alter the scope of

           d~ese July 24, 2Q2Q discovery requests after filing their Amended Complaint on July 27, 2020

           (ECF Na. 234). This Interrogatory is untimely and should be deemed a late service o€discovery.

                    Based upon. all. of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.




                                                             3
                    Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 5 of 71
DocuSign Envelope I~: AC388900-9E90-4ASD-B78&E6~2C296E303




                      Subject to and without waiving these objections and the General Objections, Montour

            County has performed a reasonable search and is producing the available nonprivileged responsive

            information as follows.

                     For the June 2, 2020 Primary Etection:

                •    Montour County processed, verified, accepted and/or rejected applications for absentee

                     andlor mail in ballots in accordance with the applicable laws contained in the Pennsylvania

                     Election Code, 25 Pa. Stet. Ann. §§ 26Q0 et seq. (the "Election Code"), Act 77 of 2019 and

                     Act 12 of 2020, and guidance issued by the Secretary and the De~arnnent.

                i    Montour County does not have its own written procedure, but follows the user guides

                     provided by the Department of State.

                *    Montour County intends to utilize the sazne procedures for the November 3, 2020 General

                     Elecrion, although Montour County has not finalized all pmcedures for said election.

                     Montour County does not mail absentee attd/ar mail-in ballot applications to all qualified

                     electors within our county. An application is only mailed to an elector if they call into the

                     of~"ice and request an application be sent, An elector may atso complete and submit an

                     elecdranic mail-in ballot application on the county's website or the Pennsylvania

                     Department of State's website.

               •     Montour County does not prepay the postage fc~r any completed or returned applications.



                     2.     Please identify all eorrespa~ndenee, memoranda, email messages, postings, car other

           communications, whether in writing oc made orally, that (a) were made by, ta, andlor between You

           and any ether person, including without limitation; (i) any political party or body, political

           committee, political action committee, ncan-prof t organization, ar other body of citirens; (ii) any


                                                              4
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 6 of 71
C1aaSign Envelope ID: AC388900-9E9Q-4ASD-B78&E642C296E303




            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

            any District Election Board; (v) any of Your e~playees, agents, or other representatives acting on

            Your behalf; and/or (vi) Secretary Boockvar andlor the Elections Departinent; and {b) concern,

            relate to, describe, explain, or justify the Procedures, Fraclices, Rules, Regulations, andlor

            Instructions identified in Your answer to the preceding Interrogatory, including without limitation

           any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedures, Practices, Rules, Regulations, and/or Instructions.



           ANSWER:

                    Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

           messages, posting, or other communications," whether in writing or made orally" that "were made

           by, to, and or between You and any other person," concerning the information requested in

           Interrogatory No. 1, which as reflected in the associated objections seeks information that is nor

           the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                   Montour County also objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks the communications "whether in writing

           ox made orally." Montour County is a governmental body whose employees routinely answer oral

           questions about its processes and services, including absentee and mail-in ballot applications,

           without keeping any record of these communications. This Interrogatory, as written! seeks to have

           Montour County memorialize all run-af-the-rniU canvnunicatians regarding Montour County's

           routine business relating to applications far absentee and mail-in ballots, which is unreasonable

           and has no bearing an Plaintiffs' Claims.


                                                            E
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 7 of 71
DocuSlgn Envelope !D: AG38690Q-9E90-4A50-B78&E842C268E303




                    Montour County also objects to this Internogatory because it seeks information that will be

            included in the report issued by the Pennsylvania Department of State (the "Department")pursuant

            to ?1 P.S. § 279.6 (the "Act 35 Report") and this is not required to be produced by Montow

            County under the Court's July 17, 2420 Scheduling Order (ECF No. 124).

                    Montow County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Office of the Secretary of the Commonwealth (the

           "Secretary"}, the Department, and/or other agencies or instrumentalities of the Commonwealth of

            Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour Countp also objects to this Interrogatory because it should more property be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions c+~ncerning the June 2, 2420 Primary Election or November 3, 2020 General Election

           that have been ar will be promulgated ar established by the Secretary or the Department.

                    Montour County also objects to this Interrogatory because information relating to the

           "processing, verification, acceptance, and/or rejection of applications for absentee andlor mail-in

           ballots" falls outside the scope of the Court's July 17, 2020 Scheduling order (ELF No. 124 ,and

           Plaintiffs have not sought an amendment to the Scheduling Clyder to expand or alter the scope of

           these July 24, 2020 discovery requests after filing their Amended Complaint on July 27, 2020

           (ECF Na. 234). This Intercngatory is untimely and should be deemed a late service of discovery.

                    Montour County also objects to this Interrogatory because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or ether applicable privileges or protections from disclosure.

                    Based upon all of these ~bjecti~ns, the burden and expense of the discovery sought

           outweighs its likely benefits, especially an the expedited schedule r~uested by Plaintiffs.
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 8 of 71
QocuSlen Env~ope I~: AC386900-9E90-4A50-878&E642C298E303




                    Subject to and without waiving these objections and the General Objections, Montour

            County has perforrned a reasonable search and is producing the available nonprivileged responsive

            information as follows.

               •    Montour County is currently unaware of any communications regarding any "incidents or

                    complaints" relevant ca applications for absentee andlor mail-in baltots, other than the

                    unsupported and vague statements made in Plaintiffs' Amended Complaint.

               •    Pursuant to Fed. R Civ. P. 33(a), Montour County produces copies of the responsive, non-

                   privileged documents it has located after a reasonable search regarding absentee and mail-

                   in ballots related to the June 2, 2020 Primary Election and the November 3, 2020 General

                   Election.



                   3.      Please identify all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, faliowed, andlor communicated in the June 2, 2020 Primary Elecrion,

           and all Procedures, Practices, Rules, Regulations, andlor Instructions that You intend to

           implement, use, follow, and/or communicate in the Noveamber 3, 2Q20 General Election,

           concerning or relating to the return or delivery by electors of voted absentee andlor mail-in ballots,

           including without limitation whether You frank ar prepay the postage for any or all absentee and/or

           mail-in ballots and/or whether third parties may deliver in-person absentee andlor mail-in ballots

           cast bynon-disabled electors, and if there are any differences, please identify the reasons why You

           are makittg a change in such Procedures, Practices, Rules, Regulations, andlor Instructions for the

           November 3, 202U General Election.

           ANSVti'ER:




                                                             7
                    Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 9 of 71
DocuSfgn Envelope tD: AC388900-9E90-A/A5D-8786-E642C298E303




                      Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

            narnawly tailored, and disproportionate because it seeks infoitnation regarding the prepayment of

            postage for the return of absentee and/or mail-in ballots, which is not a subject of Plaintiffs'

            allegations or the relief sought in their Amended Complaint.

                      Montour County also objects to this Interrogatory because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

            (ECF No. 124).

                      Montour County further objects to this Inteirogatary because the information sought is

            publicly available from the Counties, the Secretary, the Deparnnent, and/or other agencies or

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs,

                      Montour County also objects to this Interrogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department.

                     Based upon al! of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiff`s.

                     Subject to and without waiving these objections and the General Objections, Montour

            County has perf~nned a reasonable search. and is producing the available nonprivileged responsive

            information as follows.

                     For the June 2, 2020 Primary Eteciion:

                •    Mc~ntc~ur GAunty followed the applicable laws contained in the Pennsylvania Election

                     Corte, 25 Pa. Stet. Ann. §§ 26Q0 et sey. (the "Electinn Code"), Act 77 of 2(}19 and Act 12
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 10 of 71
DxuSign Envelope 10: AC3&6944-9E90~4A5D-8786-E842C296E303




                    of 2020, and guidance issued by the Secretary and the Department concerning the return

                    or delivery of absentee and mai!-in baliats for the June 2, 2020 Primary Election, including

                    concerning whether third-parties were permitted to deliver absentee and/or mail-in ballots

                    cast by ran-disabled electors.

                •   Montour County does not have its own written procedure, but follows the user guides

                    provided by the Department of State.

               •    Montow County has in the past allowed a nursing home representative to both pick up

                    applications and deliver voted ballots. Past pracrice has also been to allow a spouse to

                    deliver a voted ballot back to Board of Elections. Montour county is considering whether

                    to change this practice for the November 3, 2020 General Election.

               •    Except as otherwise stated in this answer, Montour Gounty intends to utilize the same

                    procedwes for the November 3, 2024 General Election, although Montour County has not

                    finalized all procedures for said election.

               •    Montour County dad rat in the past prepay the postage for any absentee or mail-in ballots.

                    However, based upon a July 31, 2020 communication and press release from the

                    Department, Montour County expects to provide pre-paid postage for the return of absentee

                    and mail-in ballots for the November 3, 2020 General Election, as provided by the

                    Department using funds appropriated from the federal government.

               •    In accordance with the Election Code and related Iaw and guidance, Montour County dies

                    not check or investigate the identity of individuals delivering mail-in or absentee ballots,

                    absent some evidence of irregularity requiring investigation.




                                                              9
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 11 of 71
DocuSign Envelope ID: AC388900-9E90-dA50-8786-E642C296E303




                    4.       Please identify all correspondence, memoranda, email messages, postings, or other

            communications, whether in writing or made orally, that (a) were made by, to, and/or between You

            and any other person, including without limitation: (i) any political party or body, political

            committee, political action committee, non-profit organizarian, or other body of citizens; (ii) any

            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

            any District Election Board; (v) any of Your employees, agents, or other representatives acting on

            Your behalf, and/or (vi) Secretary Boackvar and/or the Elections Department, and (b) cancem,

            relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

            Instructions identified in Yaur answer to the preceding Inlerrog,atory, including without limitation

            any incidents, complaints, concerns, changes, modifications, ar supplementation to such

            Procedures, Practices, Rules, Regulations, andlor Instructions.

            ANSWER:

                    Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks "a{l canespondence, memoranda} email

            messages, posting, or other communications," whether in writing or made orally" that "were made

            by, to, and ar between You and any other person," concerning the information requested in

            Internogatory No. 3, which as reflected in the associated objections seeks information that is not

            the subject of Plaintiffs' allegations ar the relief sought in their Amended Complaint.

                    Montour County also ob}ects to this Interrogatory as overly broad, unduly burdensome, nit

            narro~~~ty tailored, and dispr~partionate because it seeks the communications "whether in writing

            or made oral ty." Montour County is a b~vernmental body whose employees routinely answer oral

            questions about its processes and services, inctudin~ absentee and mail-in baltot applications,

            without keeping any record of these communications. This Interrogatory, as written, seeks to have


                                                             10
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 12 of 71
DoaiSign Envelope tD: AC38B800.9E90-4A5D-B78&E642C298E303




            Montour County memorialize a!1 run-of-the-mill communications regarding Montow County's

            routine business relating to the return of absentee and mail-in ballots, which is unreasonable and

            has no bearing on Plaintiffs' claims.

                    Montour County also objects to this Internogatory because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

           (ECF No. 124).

                    Montour County further objects to this Interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the Department, and/or other agencies or

           inshumentalities of the Commonwealth of Feiu~sylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                    Montour County also objects to this Interrogatory because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Montour

           County leas performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 13 of 71
DocuStgn Envelope ID: AC38B90U-9E90-4A5t3-B78&E642C296E303




                •    Montour County received one telephone call fmm someone from the Pennsylvania

                     Democratic Committee asking whether the County pays for postage of mait-in ballots. At

                     the time, Montour County did not pay for postage.

                ~   Montour County is currently unaware of any communications regarding any "incidents or

                    complaints" relevant to applications for absentee andlor mail-in ballots, other than the

                    unsupported and vague statements made in Plaintiffs' Amended Complaint.

                •   Pursuant to Fecl. R. Civ. P. 33(a), see the documents produced in response to Interrogatory

                    No. 2.




                    S,       Please identify all Procedures, Practices, Rules, Regulations, andlor Instructions

            Yau implemental, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning or relating to the use, type, number, location, security, monitoring, advertisement,

            funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

            polling places, or atber collectionldrop-off locations for the return or delivery of voted absentee

            and/or mail-in ballots, including without limitation documenting security and chain of custody of

           such delivered ballets, and if there are any differences, please identify the reasons why You are

            making a change in such Procedures, Practices, Rules, Regulations, and/or Instructions fc~r the

            Navernber 3, 2020 General. Election,

            ANSWER:




                                                             ~z
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 14 of 71
DocuSign Envelope ID: AC388904-9E90~•IA50-878&E842C238E303




                     Montow County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and dispmpartionate because it seeks broad information regarding absentee and

            mail-in baltot procedures, and Plaintiffs' allegations and the relief sought in their Amended

            Complaint allege only that the process is "unmonitored and insecure," not that there are issues

            with their number, advertisement, funding, or other unrelated factors.

                    Montour County also objects to this Intermgatory because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

            (ECF No. 124).

                    Montour County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Interrogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Practices, Rules Regularions and/or

            Instructions concerning the June 2, 2020 Primary Election or November 3, 2024 General Election

            that have been or will he promulgated ar established by the Secretary or the Deparnnent.

                    Based upon all of these objections, the burden and expense of the discovery sought.

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivileged responsive

            information as follows.

                    For the June 2, 2Q20 Primary Election;




                                                             13
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 15 of 71
Qoa,s~n En,~oQe ia: ac3eaaoasEeaaaso-e~aB-Es+2G2se~soa




            •   Montour County acted in accordance with the applicable laws contained in the Election

                Code, Act 77 of 2019 and Act 12 of 2Q20, and guidance issued by the Secretary and the

                Department relating to the use of drop boxes, mobile ballot collection centers, polling

                places, ar other callection/drop-off locations far the return or delivery of voted absentee

                and/or mail-in ballots.

            •   Montour County did not utilize any drop boxes, mobile ballot collection. centers, palling

                places or other collection/drop-off locations for the return or delivery of voted absentee

                and/or mail-in ballots.

           •    Ali Montour County palling places were open in June and it is Montour County's intention

                to have all polling places open in November.

           •    Montour County does not have its own written procedwe, but follows the user guides

                provided by the Department of State.

           •    Montow County intends to utilize the same procedw~es for the November 3, 2020 General

                Election although Montour County has not finalized all procedures for said election.




                6.     Please identify al! correspondence, memoranda, email messages, postings, or other

        communications, whether in writing or made orally, that (a) were made by, ta, and/or between You

        and any other person, including without limitation: (i) any political party or body, political

        committee, political action committee, non-profit organization, or other body of citizens; (ii) any

        voter/elec:tUr in the Commonwealth caf Pennsylvania; (iii) any other Gounry Election Board; (iv)

        any District Election Board; (v) any of Your employees, agents, or other representatives acting on

        Your behalf; and/or (vi) Secretary Bovckvar and/or the Elections Department; and (b) concern,


                                                        14
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 16 of 71
QowS+gn Envelope ID: AG386900-9E90~4A5D-878&E642C286E303




            relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

            Instructions identified in Your answer to the preceding Interrogatory, including without limitation

            any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedw•es, Practices, Rules, Regulations, and/or Instructions.

            ANSWER:

                    Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

           messages, posting, ar other communications," whether in writing or made orally" that "were made

           by, ta, and or between You and any other person," concerning the information requested in

           Interrogatory No. 5, which as reflected in the associated objections seeks inforniation that is not

           the subject of Plaintiff's° allegations or the relief sought in their Amended Complaint.

                   Montour County also objects to ttus Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks the communications "whether in writing

           or made orally." Montour County is a governmental body whose employees routinely answer oral

           questions about its processes and services, including absentee and mail-in ballot voting, without

           keeping any record of these communications. This Interrogatory, as written, seeks to have

           Montour County memorialize all ~vn-of-the-mill communications regarding Montour County's

           routine business relating to the return of absentee and mail-in ballots, which is unreasonable and

           has no bearing on Plaintiffs' claims.

                   Montour County also objects to this Interrogatory because it seeks information that will be

           includexi in the report issued by the Department pu~5uant to the Act. 35 Report and thus is not

           required to be ~rc~duced by Montour County under the Court's July 17, 2020 Sehedulin~* order

           (ECF No. 124).


                                                           15
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 17 of 71
OxuSlgn Errveiope ID: AC386904.9E90-4A5D-B78&E642C296E303




                    Montow County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            inswrnentalities ofthe Commonwealth of Fennsytvania, and thus equally accessible to Plaintiffs.

                    Montow County also objects to this Internogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department.

                    Montow County also objects to this Internogatory because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, and/or other applicable privileges or protections from disclosure.

                    Based upon all of theme abjecrions, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by P►aintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

               •    Montow County is currently unaware of any communications regarding any "incidents or

                    complaints" relevant to using drop boxes, mobile ballot collection centers, polling places,

                   ar other collection/drop-off locations for the return or delivery of voted absentee and/or

                    mail-in ballots, other than the unsupported uid vague statements made in ['laintit~s'

                    Amended Complaint.

               •    Aursuant to Fed. R. Civ. P. 33(a), see the documents produced in response to Interro~atary

                    Nn. 2.
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 18 of 71
DacuSign Enve4ope ID: AC38B800-9E80.4A5D-B78&E642C286E303




                    7.      Please identify all Procedures, Practices, Rules, Regulations, andlor Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Ruies, Regulations, antUor Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating to the pre-canvassing, canvassing, counting, and/or tabulation of voted

           absentee and/or mail-in ballots, including without linnitarion (a} the timing of when such pre-

           canvassing, canvassing, and/or counring shall occur; (b) whether absentee and/or mail-in ballots

           that have been (i) cast either without inner secrecy envelopes, with inner secrecy envelopes with

           marks, text, ar symbols, or without the outside envelope's declaration being filled out, dated, and

           signed, and/or (ii) delivered in-person by someone other than the electors who voted the ballots

           should be processed, handled, counted, or disallowed, and (c) whether poll watchers can be present

           during any such pre-canvassing, canvassing, and/or counting, and if there are any differences,

           please identify the reasons why You are making a change in such Pmcedwes, Practices, Rules,

           Regulations, and/or Instructions for the November 3, 2020 General Election.

           ANSWER:

                   Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks broad information regarding absentee and

           mail-in ballot procedures, and Plaintit~s' allegations and the relief sought in their Amended

           Complaint allege only that the process is flawed related to treatment of ballots that contain

           irregularities relating to tl~e inner security envelope or outside envelope.

                   Montour County also objects to this Interrogatory because it seeks information that will be

           included in the report issued by the Department pursuant tc~ the Act 35 Report and thus is not



                                                             l7
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 19 of 71
QocuSign Envelope ID: AC36BRQ0-9E90-4A5D-678&E842C296E303




            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

            (ECF No. 124).

                    Montour Gaunty further objects to this Intercogatory bt~ause the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instiumentaliries ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour Gaunty also objects to this Interrogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            InsUuctions concerning the June 2, 2020 Primary Election or Novennber 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Departrnenr.

                    Based upon all of these abjecdons, the bwden and expense of the discovery sought

            outweighs its likely benefits, especially an the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Qbjectians, Montour

            County has performed a reasonable search and is producing the available nongrivileged responsive

            information as follows.

                    Subject to and without waiving the foregoing objections and Montour County's General

           Objections, far the June 2, 2Q20 Primary Election:

               •    Montour County acted in accordance with the applicable laws contained in the Election

                    Code, Act 77 of 2019 and Act 12 of 2020, and guidance issued by the Secretary and the

                    Department relating to pre-canvassing, canvassing, counting, and/or ta6uIation of voted

                    absentee and/or mail-in ballots.

               •    lf, upr►n receipt of absentee balloting materials, a voter indicates that na secrecy envelapc

                    .vas enclosed, then Montour County would. count the voted ballot upon receipt as it was an

                    omissiUn made by Montour County. This happened with two ballots in the June Primary


                                                             18
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 20 of 71
QacuSfgn Emrelopc Id; AC3&8900-9E90-4A5D-678B-E842C298E303




                     Election. The voters called and were told they could use a regular envelope in place of the

                    missing secrecy envelope, or we would mail them the secrecy envelope. In both cases, the

                    voters elected not to have the envelope sent and did not use another envelope in its stead.

                    Because Montour County does not want to disenfranchise voters, we will continue this

                    practice.

                •   Voters who failed to sign the declaration in the June Primary Election were contacted and

                    the voter physically came into the Board of Elections Office to sign the declaration.

                    Because of the large number ofmail-in applications and the possibility the voter might not

                    include a phone number on the application, Montour County intends to discontinue this

                    practice in November to ensure e~ua! treatment of all voters.

               •    Montour County did not pre-cavass ballots for tt~e June Primary Election. MOAiOUT COU11~+

                    does not plan to pre-canvass ballots for the November General Elecrion. Canvassing will

                    begin November 4, 2020. Canvassing and tabulation are open to the public, but for practical

                    reasons it may be difficult to physically accommodate attendance depending upon the

                    number of persons who want to attend.

               •    Montour County does not have its awn written procedure, but follows the user guides

                    provided bX the Department of State.

               •    Except as otherwise stated in this answer, Mc~ntaur County intends to utilize the same

                    procedures for the November 3, 2020 General Election, although Montour County has not

                    finalized all procedures for said election.
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 21 of 71
DocuSlgn Envelope ID: AC388900.9E90-4A5D-8788-E842C296E303




                     8.      Please identify all correspondence, memoranda, email messages, postings, or other

            communications, whether in writing or made orally, that (a) were made by, to, and/or between You

            and any other person, including without limitation (i) any political party or body, political

            committee, political action committee, non-profit organization, or other body of citizens; (ii) any

            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv}

            any District Elution Board; (v) any of Your employees, agents, or other representatives acting on

            Your behalf; and/or (vi) Secretary Boockvar and/or the Elections Repartment, and (b) concern,

            relate to, describe, explain, or justify the Procedwres, Practices, Rules, Regulations, and/or

            Instructions identified in Your answer to the preceding Interrogatory, including without limitation

            any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedures, Practices, Rules, Regulations, and/or Instructions.

            ANSWER:

                    Montour County objets to this Internagatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because ii seeks "alt correspondence, memoranda, email

            messages, posting, or other communications," whether in writing or made orally" that "were made

            by, to, and or between You and any other person," concerning the information requested in

            Interrogatory No. 7, which as reflected in the associated objections seeks information that is not

            the subject of Plaintiff's' allegations ar the relief sought in their Amended Complaint.

                    Montour County also objects to this Interrogatory as overly broad, unduly burdensome, not

            narrUwly tailored, and disproportionate because it seeks the communications "whether in writing

           or made orally." Montour County is a governmental body whose employees routinely answer oral

            questions abut its processes and services, ineludin~ absentee and mail-in ballot voting, without

            keeping any record Qf these ec~m~nunieatic~ns. This Interrogatory, as written, seeks to have



                                                             20
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 22 of 71
QacuSign Envelope ID: AC386900-SE90-4A50-878&E842C286E303




            Montour County memorialize all run-of-the-mill communications regarding Montour County's

            routine business relating to the counting and tabulation of absentee and mail-in ballots, which is

            unreasonable and has no bearing on PtaintiflFs' claims.

                    Montour County also objects to this Intermgatary because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 3S Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

           (ECF No. 124).

                    Montour County further objets to this Interrogatory because the information sought is

           publicly available from the Counties, the Secretary, the Department, and/or other agencies or

           inswmentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Internogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Pracrices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                    Montour County also objects to this Interrogatory because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivile~;e~ responsive

           information as follows.




                                                            2I
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 23 of 71
DocuSign Envelope ID: AC388900.9E94-4A5D-6788-E642C298E303




                •    Montour County is currently unaware of any communications regarding any "incidents or

                     complaints" relevant to pre-canvassing, canvassing, counting, and/or tabulation of voted

                     absentee and/or mail-in ballots, other than the unsupported and vague statements made in

                     Plaintiff's' Amender! Complaint.

                •    Pursuant to Fed. R. Civ. P. 33(a), see the documents produced in response to Interrogatory

                    No. 2.



                    9.       Piease identify all Procedures, Practices, Rules, Regulations, and/or Instructions

            Yau implemented, used, followed, andlor communicated in the June 2, 2020 Primary Election,

            and all Procedwes, Practices, Rules, Regulations, andlor Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2Q20 General Election,

            concerning or relating to ensuring that electors who voted via absentee or mail-in ballot do not

            vote again in-person an Elecrion Day, or if they do, they do not have more than one of their votes

            counted, including without limitation notifying the District Election Boards which voters are

            entikled to vote on Election Day, either by way of a paper ballot, on a machine, or via a provisional

            ballot and marking or supplementing the poll books that are delivered to the District Election

            Boards with such information, and if there are any differences, please identify the reasons why

            You are making a change in such Procedures, Pracrices, Rotes, Regulations, andlar Instructions

            for the November 3, 2020 General Election.

            ANSWER:

                    Montour County objets to this Interrogatory as~ overly broad, unduly burdensome, not

            narrowly tailored, and disprc~pc~rtionate because it seeks broad informatic►n regarding absentee and

            mail-in ballot procedures, and Plaintiffs' altegations and the relief sought in their Amended


                                                             22
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 24 of 71
DocuSign Emrelope ID: AC388900-9E94-4A5D-878&E642C296E303




            Complaint allege only that the mail-in and absentee ballot process is flawed, not that the voting

            process is generally subject to duplicate voting.

                    Montour County also objets to this Interrogatory because it seeks information that will be

            included in fhe report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

            (ECF No. 124}.

                    Montour County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, andlor other agencies ar

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                    Montour County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

           Instructions concerning the June 2, 2020 Primary Ele~tian or November 3, 202Q General Election

           that have been or will be promulgated or established by the Secretary ar the Department.

                    Based upon all of these objections, the bwden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

                    For the June 2, 202Q Prima►y Election:

               •    MonCour County acted in accordance with the applicable laws container in the Election

                   Code, Act 7? af' 2019 and Act 12 of 2020, and guidance issued by the Secretary and the

                    Department relating to ensuring that ahs~ntee ur mail-in voters did not vote in-~ersan can

                    Election Day.


                                                             23
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 25 of 71
DocuSign Envebpe ID: AC38B800-9E90~ASD-978B-E642C296E303




                ~    Montour County does not have its awn written procedure, but follows the user guides

                    provided by the Department of State,

                • Montour County utilized printed pall book pages, which clearly indicated which voters

                    were eligible to vote in-person, and which were ineligible because they had already

                    submitted a voted ballot by absentee or mail-in ballot. The poll hook pages also clearly

                    indicated which voters had applied for an absentee and/or mail-in ballot but had not yet

                    returned one, indicating that the voter was only eligible to cast a provisional ballot.

               ~    Montow County intends to utilize the new procedures dictated by the applicable laws and

                    Department guidance for the November 3, 2420 General Electiom, in which the poll book

                    will be split into two sections. The main part of the poll book will list voters who have

                    either not requested an absentee ormail-in ballot or who have not returned their ballot. The

                    secondary section of the poll book will list only those voters who have been marked as

                    having returned their issued mail-in ballot. On election day at the polling places, voters in

                    the secondary section who are recorded as "already voted" will be informed by election

                    officials that they are not eligible to cast a regular ballot in the election, and if any voter

                    disputes their pall book record, an official will issue the voter a provisional ballot.




                    10.    Please identify all correspondence, memoranda, email messages, postings, or other

           communications, whether in writing or made orally, that (a) were made by, to, andJor between You

           and any ether person, including without limitation: (i) any political pArty or body, political

           committee, palitiGal action comrtiittee, non-rrofit organization, or other body of citizens; (ii) any

           voter/elector• in the CammUnwealth of Pennsylvania; (iii) any other County Election Board; (iv)


                                                              24
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 26 of 71
DocuSlgn Envetape ID: AC388800-9E90-4A5D-6788-E842CZ~fiE303




            any District Etection Board; (v) any of Your employees, agents, or other representatives acting on

            Your behalf; andlor (vi} Secretary Boockvar and/or the Elections Department, and (b) concern,

            relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

            Instrucrions identified in Your answer to the preceding Interrogatory, including without limitation

            any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedw~es, Practices, Rules, Regulations, and/or Instructions.

            ANSWER:

                     Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

            messages, posting, or other communications," whether in writing or made orally" that "were made

            by, ta, and or between You and any other person," ccancerning the information requested in

            Internagatory No. 9, which as reflected in the associated objections seeks information that is not

            the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                    Montow County also objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks the communications "whether in writing

            ar made orally." Montow County is a governmental body whose employees routinely answer oral

            questions about its processes and services, including absentee and mail-in ballot voting, without

            keeping any recacd cif these communications. This Interrogatory, as written, seeks to have

            Montour County memorialize all run-of-the-mill communications regarding Montour County's

            routine business relating to day-af voting procedures and the management of in-person and by-

            mail voting, which is unreasonable and has na bearing on Plaintiffs' claims.

                    Montour County also ohje~ts to this Interrogatory because it seeks information that will be

            included in the report issued by the Repartment pursuant to the Act 35 Report and thus is not


                                                              25
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 27 of 71
DocuSfgn Emrelope t0: AC388900-9E90.4A50-B78&E842C298E303




            required to be produced by Montour County under the Court's July 17, 2024 Scheduling Order

            {ECF No. 124).

                    Montour County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                    Mantaur County also objects to this Interrogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Fractices, Rules Regulations and/or

            Instructions concerning the June 2, 2020 Primary Elaction ar November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department.

                    Montour County also objexts to this Interrogatory because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protections fmm disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited s+cheduie requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

               •    Montour County is currently unaware of any communications regarding any "incidents or

                   complaints" relevant to ensuring that electors who voted via absentee or malt-in ballot da

                    not vote again in-person an Election Day, other than the unsupported and vague statements

                   made in Plaintiffs' Amended Complaint.

               •    Pursuant to Fed. R. eiv. P. 33(a), see the documents produced in response to (nterrogatary

                   No. 2.


                                                            26
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 28 of 71
DocuSign Envetope {Q: AC388900.8E9U~4A5D-878&E642C296E343




                    11.      Please identify all incidents known or reported to You from the June 2, 2020

            Primary Election af: (a) electors who applied for and/or voted an absentee or mail-in ballot and

            also voted in-person, either on a voting machine or via a paper or provisional ballot, on Election

            Day at a polling place; (b) electors who received andlor voted more than one absentee or mail-in

            ballot; (c) non-disabled electors whose absentee or mail-in ballots were mailed or delivered in-

            person by a person other the non-disabled electors who voted the absentee ormail-in ballots; and/or

           (d) electors who claimed that someone had impersonated them and/or cast either in-person,

           absentee, andlor mail-in ballots for them without their knowledge, consent, or authorization, and

           for each such incident, state what review or investigarion was undertaken by You in response to

           the incident, including all determinations made on the incident, legal actions filed, and referrals to

           taw enforcement.

           ANSWER:

                    Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks broad information regarding "incidents"'

           related to absentee and mail-in ballot votes whether ar not relevant to their claims, and extends to

           voter impersonation, which is outside Plaintiffs' allegations and the relief sought in their Amended

           Complaint.

                    Montour County also objects to this Interrogatory because it seeks information that will be

           included in die report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Montour County under the Court's July { 7, 2020 Scheduling Order

           (~ECF No. l24).




                                                            27
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 29 of 71
Docx~Stgn Envelope ID: AC3889D0-9E9U~4A5D-8788-E842G296E303




                     Mantow County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                     Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                     Subj~t to and without waiving these objections and the General Obje~tians, Montour

            County has performed a reasonable search and is producing the available nonprivileged responsive

            information as follows: Montour County experienced na responsive "incidents" that could be

            reasonably be categorized ms (b}, (c) or (d). As for (a), Montour County had 37 provisional ballots

            issued to mail-in voters who had not returned their voted mail-in ballot to the Board of Elections.

            Other than processing those provisional ballots pursuant to normal procedures, no further action

            was taken or required under the applicable law artd guidance.



                    12.      Fiease identify all Procedures, Practices, Rules, Regulations, and/or Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning ar relating to the accreditation of poll watchers, the issuance and verification of poll

            watcher's certificates, and whether poll watchers are permitted to monitor the issuance, return,

            casting, and counting of all ballots, including without limitation absentee and/or mail-in ballots,

            and if there are any differences, please identify the reasons why You are making a change in such

            Procedures, Practices, Rules, Regulations, and/car Instructions for the November 3, 2~2(J General

            Election.


                                                              28
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 30 of 71
DocuSign Envelope tD: AC388900-9E90-4A5D-8788-E642C296E303




            ANSWER:

                     Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks broad information regarding poll

            watchers, and Plaintiffs' allegations and the relief sought in their Amended Complaint is very

            narrow: the ability for poll watchers to serve in counties outside their county of residence and to

            observe and participate in the pre-canvass of ballots.

                     Montour County further objects to this Interrogatory because the information sought is

            publicly available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Interrogatory because it should more properly be

            directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Instructions concerning the June 2, 2Q20 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department.

                    Based upon all of these objections, the bwden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has perfatmed a reasonable search and is producing the available nonprivileged responsive

           information as follows.

                    For the June 2, 202Q Primary Election:

               •    Montour County acted in accordance with the applicable laws contained in the Election

                    Cade, Act 77 of 20 Y 9 and Act 12 of 2020, and guidance issued by the Secretary and the

                    Departrnent relating poll watchers.




                                                             24
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 31 of 71
DocuSlgn E~velape IQ: AG38B900-9E8Q-4A5D-678&E&42C296E303




                •   Montour County had no poll watchers at the June 2, 2020 primary election, as no one

                    requested to serve as a poll watcher. Under Montour County practices, requests must be

                    made no later than one week prior to the election. Requests must be made in writing with

                    the name, address of watcher, who the watcher is serving as a watcher for and what precinct

                    the watcher wilt be assigned to, with the provision that a watcher may go to any precinct.

                    The certificates are printed on pink paper end signed by the Montour County Board of

                    Etectians. All watchers receive a copy of watcher's protocol developed by Montow

                    County.

               •    Montour County intends to utilize the same procedures for the November 3, 2020 General

                    Election, although Montour County has not finalized all procedures for said election.




                    13.     Please identify all correspondence, memoranda, email messages, postings, or other

           cammunications,whether in writing or made orally, that (a}were made by, to, andlor between You

           and any other person, including without limitation: (i) any political party ox body, political

           committee, political action committee, non-profit organization, ox other body of citizens; (ii) any

           voter/elector in the Corrunonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

           any District Election Board; (v) any of Your employees, agents, or other representatives acting on

           Your behalf; and/or (vi) Secretary Baackvar and/or the Elections Department; and (b) concern,

           relate to, describe, explain, or justify the Procedures, Practices, Rules, Regulations, and/or

           Instructions identified in Your answer to the preceding Interrogatory, including without limitation

           any incidents, complaints, concerns, changes, modifications, ~r supplementation tc~ such

           Prc~cedui•es, PraetiGes, Rules, Regulations, andlar [nstructinns.
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 32 of 71
DocuSign Envelope ID: AG38890Q-8E90-4A5D-678&E642C298E303




            ANSWER:

                     Montour County objects to this Interrogatory as overly broad, unduly burdensome, not

            narrowly tailored, and disproportionate because it seeks "all correspondence, memoranda, email

            messages, gosling, or other communications," whether in writing or made orally" that "were made

            by, to, and or between You and any other person," concerning the information requested in

            Interrogatory No. l2, which as reflected in the associated objecrions sceks information that is not

           the subject of Plaintiffs' allegations or the relief sought in their Amended Complaint.

                     Montow County also abj~ts to this Interrogatory as overly broad, unduly burdensome, not

           narrowly tailored, and disproportionate because it seeks the communications "whether in writing

           or made orally." Montour County is a governmental body whose employees routinely answer oral

           questions about its processes and services, including absentee and mail-in ballot voting, without

           keeping any record of these communications. This Interrogatory, as written, seeks to have

           Montour County memorialize all iun-of-the-mill communications regarding Montour County's

           routine business relating to poll watchers, which is unreasonable and has no bearing on Plaintiffs'

           claims.

                     Montour County also objects to this Interrogatory because it should more properly be

           directed to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2Q20 Primary Elation or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Department.

                     Montour County also objects to this Interrogatory because it requests information that is

           protected by tl~e attorney-client privitebe, work product privilege, joint defense oz• commanrnterest

           privilege, andlc~r ether applicable privileges or protections from disclosure.




                                                            31
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 33 of 71
OocuSlgn Envelope ID: AC38B900-SE90~A50-878&E842C298E303




                     Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially nn the expedited schedule requested by Plaintiff's.

                    Subject to and without waiving these objections and the General Objections, Montour

            County has performed a reasonable search and is producing the available nonprivileged responsive

            information as follows.

               •    Montour County is currently unaware of any communications regarding any "incidents or

                    complaints" relevant to poll watchers, other than the unsupported and vague statements

                    made in Plaintiffs' Amended Complaint.          Further answering, Montour County has

                    provided information about its poll watchers in response to Interrugatary No. 12.




                    14.     Please identify fmm the June 2, 2020 Primary Election:

                           (a)     The total number of absentee and mail-in ballots that were returned to You
                                   by mail and of this total, the number of mail-returned ballots that were: (i)
                                   pre-canvassed and counted; (ii) pre-canvassed and not counted; (ui)
                                   challenged and counted, (iv) challenged and not counted; (v) canvassed and
                                   counted; (vi) canvassed and not counted; and (vii.) not canvassed and not
                                   counted;
                           (b)     The total number of absentee and mail-in ballots that were returned to Yau
                                   in person at Your official registered office, and of this total, the number of
                                   in-person/affice-returned ballots that were; (i) pre-canvassed and counted;
                                   (ii) pre-canvassed and not counted; (iii) challenged and counted; (iv}
                                   challenged and not counted; (v) canvassed and counted; (vi) canvassed and
                                   not counted; and (vii} not canvassed and not counted; and
                           (c)     The total number of absentee and mail-in ballots that were returned to You
                                   in person to adrop-box, mobile ballot collectic►n center, polling place, ar
                                   other collection(drop-off location other than inside Your official registered
                                   office, and of this total, the number of in-person/office-returned ballots that
                                   were: (i) pre-canvassed and counted; (ii) pre-canvassed and not counted;
                                   (iii) challenged and counted; {iv) challenged and not counted; (v) canvassed
                                   and canted; (vi) canvassed and not counted; and (vii) not canvassed and
                                   not counted.
           ANSWER:


                                                             32
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 34 of 71
OocuSign Envelope ID: AC38690D-9E9a4A5D-B788-EB42C298E3D3




                    Montour County objects to this Interrogatory as overly broad, nat narrowly tailored, and

            disproportionate because it is not limited to the specific allegarions and relief requested in

            Plaintiffs' Complaint (or Amended Camptaint), making the burden of producing this discovery

            outweigh its potential benefits. Montour County also objects to this Interrogatory because it seeks

            information that wilt be included in the report issuad by the Department pursuant to the Act 35

            Report and thus is not requir~f to be produced by Montour County under the Court's July 17, 2020

           Scheduling Order (ECF No. 124). Montour County further objets to this Internagatory because

           the information sought is publicly available from the County, the Secretary, the Department, and/or

           other agencies or inshumentalities of the Commonwealth of Pennsylvania, and thus equally

           accessible to Plaintiffs. Montour County also objects to this Internogatory because it should more

           properly be directed to the Secretary as it maintains the rre+~quested inforcnatian in its possession,

           custody and control as part of the SURE system, and any production by Montour County would

           he duplicative.

                   Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing the available nonprivileged responsive

           information as foltows.

                   Montour County had a total of 1,709 absentee and/or matt-in ballots returned either by mail

           or in person, A breakdown of how those ballots were returned cannot be generated because

           Montour County does not track whether a ballet arrived by mail or in-person. The responses in

           (a) relate to alt returned absentee and mail-in ballots, returned both by mail and in-person.

                   a. The total number of absentee and mail-in ballots that were returned to you by mail

                       and cif this fatal, the number of mail-returned ballots that were:

                           i.   Are-cam~assed and Counted: No ballots were pre-canvassed.


                                                             33
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 35 of 71
OocuSfgn Envelope ID: AC38B90Q-9E80-~A5Q-6788-E642C296E303




                            ii.   Pre-canvassed and Not Counted: No ballots were pre-canvassed.

                           iii.   Challenged and Counted: No ballots were challenged.

                           iv.    Challenged and Not Counted: No ballots were challenged.

                            v.    Canvassed and Counted: All ballots that were returned were counted.

                           vi.    Canvassed and Not Counted: No ballots were canvassed and not counted.

                          vii.    Not Canvassed and Not Counted: No ballots were nat canvassed and not

                                  counted.

                    b. The total. number of absentee and mail-in ballots that were returned to you in person

                        at your local office and of this total, the number ofmail-returned ballots that were:

                            i.    Pre-canvassed and Counted: See above.

                           ii.    Pre-canvassed and Not Counted: See above.

                          iii.    Challenged and Counted: See above.

                           iv.    Challenged and Not Counted: See above.

                           v.     Canvassed and Counted: See above.

                           vi.    Canvasses and Not Counted: See above.

                          vii.    Nat Canvassed and Not Counted: See above,

                    c. The total number of absentee and mail-in ballots that were returned to you in person

                        to a drop box, mobile ballot collation center, polling place, or other collection/drop

                        off location: Montour County did not utilize any drop boxes, collection centers, etc.

                        No ballots were returned this way.




                                                             34
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 36 of 71
QacuSign Emrelape fD: AC388900-9E90-4A50-8788-E842C296E303




                                  ~tEOUESTS FOR PRODUCTION OF DOCUMENTS

                     1.      Please produce all documents You referenced, relied upon, reviewed, or consulted

            when answering the above Interrogatories.

            RESPONSE:

                    Montour County incorporates by reference its objections to the associated. Interrogatories.

            In addirion, Montour County objects to this Request as overly broad, not narnowly tailored, and

            disproportionate because it is not limited to the specific allegations and relief requested in

            Plaintiffs' Complaint {or Amended Complaint), making the burden of producing this discovery

            outweigh its potential benefits. Montow County also objects to this Request because it seeks

            infarmadon that will be included in the report issued by the Depa~rnnent pursuant to the Act 35

            Report and thus is not required to be produced by Montour County under the Court"s July 17, 2020

            Scheduling Order (ECF No. 124).

                    Montour County further objects to this Request because the infornnation sought ~s publicly

           available from the Counties, the Secretary, the Department, and/or other agencies ar

           instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Request because it should more properly be direct~i

           to the Secretary to the extent it requests Procedures, Practices, Rules Regutations and/or

           Instructions concerning the June 2, 2020 Primary Etection or November 3, 2020 General Election

           that have been ar will be promulgated ar established by the Secretary or the Department, and any

           production by Montour County would be duplicative.

                    Based upon all of these objections, the burden and expense of the discovery sought

           ~uhvei~;hs its likely benefits, especially on the expedited schedule requested by Plaintiffs.




                                                             35
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 37 of 71
OocuSign Emrelope 10: AC3868U0-9E90~A5D-B78&E842C298E303




                    Subject to and without waiving these objections, Montour County has performed a

            reasonable search and is producing any available responsive nan-privileged information as

            identified below.

                    Montour County identifies the following documents, which it will not produce because

            they are publicly available and accessible, or they are documents created and maintained by the

           Secretary, also a party to this litigation:

               a. The Election Code;

               b. Act 77 of 2019;

               c. Act 12 of 2020;

               d. The Department"s Act 7? Absentee and Mail-in Guidance;

               e. The Department's Ballot Processing Guidance;

               f. The Department's Permanent Voters Guidance;

               g. The Department's Mail-In Application Ptncessing User Guide;

               h. The Department's Absentee Application Processing User Guide;

               i. The Department's Frovisional Ballots Guidance; and

               j. The Act 35 response submitted to the Department by Montour County and the compiled

                   report prepared by the Qepartment in accordance with Act 35.



               Also subject t4 and without waiving these abjectians and the General Objections, Montour

           County produces the documents attached to these responses.




                                                           36
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 38 of 71
DocuSign Envelope ID: AC38B800-9E90-4A5D-8788-E842G296E303




                     2.      Please produce all Procedures, Practices, Ruies, Regulations, and/or Instiucdons

            You. implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning or relating to the receipt, storage, review, delivery, return, collection, and counting of

            paper ballots, including but net limited to absentee, mail-in, provisional, and alternative emergency

            ballots, and all correspondence, memoranda, email messages, posrings, or other documents

            reflecting communications, whether in wriring or made orally, that (a) were made by, to, ancUor

            between You and any other persfln, including without limitation: (i) any political party or body,

            political committee, political action committee, non-profit organization, or other body of citizens;

            (ii) any voterlelector in the Commonwealth of Pennsylvania; (iii) any ot2~er County Election Board;

            (iv) any District Election Board; (v) any of Your employees, agents, or other representatives acting

            on Your behalf; andJor (vi) Secretary Boockvar andlor the Elections Departrnent; and (b) concern,

            relate to, describe, explain, or justify such Procedures, Pracrices, Rules, Regulations, and/or

            Instructions, including without limitarion any incidents, complaints, concerns, changes,

           modifications, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

            Instructions.

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

           disprop~rlionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

           Instructions" relating to "the ire-canvassing, canvassing, andJor counting of absentee and/or mail-

           in ballots" and "alt cc~rrespandence... made by, ta, andlcar between Your and any other person,"

           without limitation to the s~ecitic altegatic~ns and relief requested in Plaintiff's' Complaint and the


                                                             37
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 39 of 71
DocuSign Ernelopo ID: AC366900-9E80-4A50-878&E642C296E303




            scope of discovery provided in the Court's July 17, 2020 Scheduling Order (ECF NO. 124),

            making the burden of producing this discovery outweigh its potential benefits,

                    Montour County also objects to this Request because it seeks inforniation that will be

            included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2024 Scheduling Order

            (ECF NO. 124).

                    Montour County further objexts to this Request because the information sought is publicly

            available from the Counties, the Secretary, the Department, and/or other agencies or

            instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Request because it should more properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Inswctions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated ar established by the Secretary or the Department, and any

            praducrion by Montour County would be duplicative.

                    Montow County also objets to this Request because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint. defense or common interest

            privilege, andJor other applicable privileges or protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiff's.

                    Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing any available responsive non-

           ~rivile~ed information as identified in Re~onse to Request No. 1.




                                                            38
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 40 of 71
UowS+gn Envelope ID: AC388900-9E90-4A5D-8788-E642C2S6E303




                        3. Please produce all Procedures, Practices, Rules, Regulations, andlor Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations, andlor Instructions that You intend to

            implement, use, follow, andJor communicate in the November 3, 2020 General Election,

            concerning or relating to the pre-canvassing, canvassing, and/or counting of absentee and/or mail-

            in ballots, including without limitation (a) the timing of when such pre-canvassing, canvassing,

            and/or counting shall occur; (b) whether absentee andlor mail-in ballots that have been (i) cast

            either without inner secrecy envelopes, with inner secrecy envelopes with marks, text, or symbols,

           or without the outside envelope's declaration being filled out, dated, and signed, and/or (ii)

           delivered in-person by someone other than the electors who voted the ballots should be processed,

           handled, counted, or disallowed, and (c) whether poll watchers can be present during any such pre-

           canvassing, canvassing, and/or counting„ and all correspondence, memoranda, email messages,

           postings, or other documents reflecting commutications, whether in writing or made orally, that

           (a) were made by, to, and/or between You and any other person, including without limitation: (i)

           any polirical party or body, political committee, political action committee, non-profit

           organization, or other body of citizens; iii) any voter/elector in the Commonwealth of

           Pennsylvania; (iii) any other County Election Board; (iv) any District Election. Board; (v) any of

           Your employees, agents, or other representatives acting on Your behalf; and/or (vi) Secretary

           Boockvax and/or the Eiectians Department; and (b) concern, relate to, describe, explain, or justify

           such Procedures, Practices, Rules, Regulations, and/or Instructions, including without limitation

           any incidents, complaints, concerns, changes, modifications, or supplementation to such

           Procedures, Practices, Rules, Regulations, andlar Instructions.

           RESPONSE:


                                                            39
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 41 of 71
DocuSlgn Envelope ID: AC38890Q-9E90-4A5D-B78&E842C296E3D3




                    Montow County objects to this Request as overly broad, not narrowly tailored, and

            disproportionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

            Instructions" relating to the pre-canvassing, canvassing, and/or counting of absentee and/or rnaii-

            in ballots" and "all correspondence... made by, to, andlor between Your and any other person,"

            without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

            scope of discovery provided in the Couct's 7uly 17, 2020 Scheduling Order (ECF NO. 124},

            matcin~ the burden of producing this discovery outweigh its potential benefits.

                    Montour County also objects to this Request because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's Juty 17, 2020 Sch~uling Order

           (ECF NO. 124).

                    Montour County further objects to this Request because the informarian sought is publicly

            available from the Counties, the 3ecre2ary, the Deparament, and/or other agencies or

            instrumentalities ofthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintif~"s.

                    Montour County also objects to this Request because it should more properly be directed

            to the Secreta~ to the extent it requests Procedures, Fractices, Rules Regulations and/or

            Instructions concerning the June 2, 2420 Primary Election or November 3, 2024 General Election

           chat have been or will be promulgated or established by the Secretary or the Department, and any

            production by Montour Gounry would be duplicative.

                    Montour County also objects to this Request because it requests information that is

            protected by the attorney-client privile,~e, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protections fmm disclosure.




                                                             4U
               Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 42 of 71
DocuSlgn Envelope ID: AC388900-@E90.4A5D-878&E642C2~E303




                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Flaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montaw

           County has performed a reasonable search and is producing any available responsive non-

           privileged information as identified in Response to Request No. 1.



                   4.       Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, and/or communicated in the June 2, 2020 Primary Election,

           and aU Procedures, Pracrices, Rules, Regulations, andlor Instructions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Elecrion,

           concerning or relating to the use, type, number, location, security, monitoring, advertisement,

           funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

           polling places, ar other collection/drop-off locations to r9eceive voted absentee and/or mail-in

           ballots, including without limitation documenting security and chain of custody of such delivered

           ballots, and all correspondence, memoranda, email messages, postings, or other documents

           reflecting communications, whether in writing or made orally, that (a) were made by, to, and/or

           between You and any other person, including without limitation: (i) any political party ar body,

           political committee, political action committee, non-profit organization, or other body of citizens;

           (ii) any voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Electiion Board;

           (iv) any District Election Board; (v) any of Your employees, agents, or other representatives acting

           on Your behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and {b) concern,

           relate to, describe, explain, or justify ouch Procedures, Practices, Rules, ReguIati~ns, and/or

           Instructions, including without limitation any incidents, complaints, concerns, changes,


                                                           41
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 43 of 71
DocuSign Envslape ID: AC38B900-9E90-4A50-B78&E642C298E3Q3




            modifications, or supplementation to such Procedures, Practices, Rules, Regulations, andlor

            Instructions.

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

            dispropartianate because it calls for "all Procedures, Practices, Rules, Regulations, anti/ar

            Inshuctions" relating to "the use, type, number, location, security, monitoring, advertisement,

            funding, and other factors or best practices for using drop boxes, mobile ballot collection centers,

            polling places, or other collection/drop-off locations to receive voted absentee and/or mail-in

            baUats" and "all correspondence... made by, to, andlor between Your and any other person,"

           without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

           scope of discovery provided in the Court's Juty 17, 2020 Scheduling Order (ECF No. 124), making

           the burden of producing this discovery outweigh its potential benefits.

                    IVlontour County also objects to this Request because it seeks informarion that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to he produced by Montour County under the Court's July 17, 2Q20 Scheduling Order

           (ECF No. 124).

                   Montour County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, and/or other agencies or

           instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                   Montour County also objects to this Request because it should mare properly be directed

           to the Seereiary to the extent it requests Pra;edures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2020 Primary Election ~r November ~, 2020 General Election




                                                            42
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 44 of 71
DQa~Sign EmreFape ID: AC38890U-9690-dA5D-8786-E842C298E303




            that have been or will be promulgated or established by the Secretary or the Department, and any

            production by Montour County would b~ duplicative,

                     Montour County also objects to this Request because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, and/or other applicable privileges ar protections from disclosure.

                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montow

           County has performed a reasonable search and as producing any available responsive non-

            privileged informarion as identified in Response to Request No. 1.



                    5.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, and/or communicatedw the June 2, 2020 Primary Elecdan,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

           implement* use, follow, andlor communicate in the November 3, 2020 General Election,

           concerning or relating to the circumstances under which a person other than the non-disabled

           elector may return or deliver an absentee or mail-in ballot for that non-disabled elector, and all

           correspondence, memoranda, email messages, postings, or other documents reflecting

           communications, whether in writing ar made orally, that (a) were made by, to, andlor between You

           and any other person, including without. limitation: (i} any political party or body, political

           committee, political action committee, non-profit organization, or other body of citizens; (ii) any

           voter/elector in the Commonwealth of Pennsylvania; (iii) any ether County Election Board; (iv)

           any Qistrict Elec~tian Board; (v) any of Your employees, agents, nr other representatives acting an


                                                             43
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 45 of 71
QocuSign Envelope 10: AC38B900-9E80-4A5D-8788-E642C298E303




            Yaur behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and (b) cancerna

            relate to, describe, explain, or justify such Frocedw~es, Pracrices, Rules, Regulations, andiar

            Instructions, including without limitation any incidents, complaints, concerns, changes,

            modifications, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

            Instructions.

            RESPONSE;

                    Montour County objects to this Request as overly broad, not narnowly tailored, and

            disproportionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

            Instructions" relating to "the circumstances under which a person other than the non-disabled

            elector may return or deliver an absentee or mail-in ballot for that non-disabled elector" and "all

            correspondence... made by, ta, and/or between Your and any other person," without limitation to

            the specific allegations and relief requested in Plaintiffs' Complaint and the scope of discovery

            provided in the Court's July 1 ?, 2020 Scheduling Order (ECF No. l 24), making the burden of

            producing this discovery outweigh its potential benefits.

                    Montaw Gaunty also objects to this Request because it seeks information that wil! be

            included in the report issued by the Department pw~suuant to the Act 35 Report and thus is not.

            required to be produced by Montour County under the Court's Juty 17, 2020 Scheduling Otder

           (ECF No. t 24),

                    Montour County further objects to this Request because the information sought is publicly

            available from the Counties, the Secrctary, the Department, andiar other agencies or

            instrumentalities of the Gommanwealth of Pennsylvania, and thus equally accessible to Plaintiff's.

                    Montour Gauncy also objects ro this Request because it should more properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or


                                                             44
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 46 of 71
DocuSign Envelope id: AC38B900-9E90.4A5Q-8788-E642C298E3i13




             Instructions concerning tl~e June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or the Department, and any

            production by Montour County would be duplicative.

                     Montour County also objects to this Request because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or cflmmon interest

            privilege, and/or other applicable privileges or protections from disclosure.

                     Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                     Subject to and without waiving these objections and the General Objections, Montour

            County has performed a reasonable search and is producing any mailable responsive non-

            privileged information as identified in Response to Request No. 1.



                    b.       Please produce all Procedures, Practices, Rules, Regularions, and/or Instructions

            You implemented, used, followed, and/or communicated in the June Z, 2020 Primary Election,

            and all Procedures, Practices, Rules, Regulations} and/or instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Election,

            concerning or relating to the processing, verification, acceptance and/or rejection of applications

            for absentee andlor mail-in ballots, including without limitation whether to mail applications to alt

            registered voters ar qualified electors within Your county without a signed written request or

            application, and whether to flank or prepay the postage for any ar all completed and returned

            applications, and all coreespandence, memoranda, email messages, postings, or other documents

            reflecting communications, whether in writing or made orally, that {a) v~~ere made by, to, and/or

            between You and any ether ~ersan, including withnut limitation: (i~ any ~c~litical party ~r body,


                                                              45
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 47 of 71
DoaiSign Envelope ID: AC38B900.9E90.4A5D-8786-E642C286E303




            political committee, political action committee, non-profit organization, or other body of citizens;

            (ii) any voter/elector in the Commonwealth of Pennsylvania; {iii) any other County Election Board;

            (iv) any District Election Board; (v) any of Your employees, agents, or other representatives acting

            on Yow behalf; and/or {vi) Secretary Boockvar and/or the Elections Department; and (b) concern,

            relate to, describe, explain, ar jusrify such Procedures, Practices, Rules, Regulations, and/or

            Instructions, including without limitation any incidents, complaints, concerns, changes,

            modifications, or supplementation to such Procedures, Practices, Rules, Regulations, and/or

            Instructions.

                    RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

            disproportionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

            Instructions'" relating to "the processing, verification, acceptance, and/or rejection of applications

            for absentee andlor mail-in ballots, including without limitation whether to mail applications to all

            registered voters or qualified electors within Your county without a signed written request or

            application, and whether to frank or prepay the postage far any or all completed and returned

            applications" and "all correspondence... made by, to, and/or between Your and any other person,"

            without limitation to the specific allegations and relief requested in Plaintiffs' Complaint and the

            scope of discovery provided in the Court's July 17, 202Q Scheduling Order (ECF No. 124), making

            the burden of producing this discovery outweigh its potential benefits.

                    Montour County also objects to this Request because it seeks information that will be

            included in the report issued by the Department pursuant to the Act 35 RepUrt and thus is not

            required to be produced by Montour County under the Gaurt's July 17, 2020 Scheduling Order

            (EGF i~lo. 124).


                                                             46
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 48 of 71
Oa~uSlgn Envelope iD: AC3869t10-9E90~4A5D-678&E842C296E303




                     Montour County further objets to this Request because the information sought is publicly

            available from the Counties, the Secretary, the Department, and/or atiher agencies or

            instn~mentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Request because it should more properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            InstYuctions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by tie Secretary or the Department, and any

            production by Montour County would be duplicative.

                    Montour County also objects to this Request because it requests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, and/or other applicable privileges or protections fmm discloswe.

                    Based upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objecrions and the General Objections, Montour

            County has performe~ci a reasonable search and is producing any available responsive non-

            privileged information as identified in Response to Request No. 1.



                    7.      Please produce ail Frocedures, Practices, Rules, Regulations, and/or Instructions

           You implemented, used, followed, and/or communicated in the June 2, 202Q Prinnary Election,

           and all Procures, Practices, Rules, Regulations, andlor Instructions that You intend to

           implement, use, follow, and/or communicate in the November 3, 2020 General Election,

           concerning or relating to the issuance of absentee and/or mail-in ballots to registered voters,

           including without limitation sendin,~ absentee ar mail-in ballc►ts to all registered voters or qualified


                                                             4?
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 49 of 71
Doa~Slgn Emrelope ID: AC38B900-9E90.4A5D-978&E842G296E303




            electors in Yaur county without a signed written request or application from such voters or electors,

            and/or franking or pre-paying the postage for voted absentee andlor mail-in ballots, and all

            correspondence, memoranda, email messages, postings, or other documents reflecting

            communications, whether in wriring or made orally, that {a) were made by, to, and/or between You

            and any other person, including without limitation: (i) any poligcal party or body, political

            committee, political action committee, non-profit organization, or other body of citizens; (ii) any

            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

            any District Election Board; (v) any of Your employees, agents, ox other representatives acting an

            Your behalf; and/or (vi) Secretary Boockvar and/or the Elections Department; and (b) concern,

            relate ta, describe, explain, or justify such Procedures, Practices, Rules, Regulations, and/or

            Instructions, including without limitation any incidents, complaints, concerns, changes,

           modifications, ar supplementation to such Procedures, Pracrices, Rules, Regulations, and/or

           Insbucrions.

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it calls for "all Procedures, Practices, Rules, Regulations, and/or

           Instructions" relating to "ta the issuance of absentee and/or mail-in ballots to registered voters"

           and "all correspondence,.. made by, to, andlor between Your and any other person," without

           limitation to the specific allegations and relief requested in P(aintif~s' Gompiaint and the scope of

           discovery provided in the Court's July l7, 2Q20 Scheduling Order (ECF N~. 124), making the

           burden of producing this discovery outvcteigh its potential benefits.

                    Montour County also objects tc~ this Request because it seeks information that will be

           includr~ in the report issued by tJte Department pursuant to the Act 3S Report and thus is not


                                                            48
               Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 50 of 71
DxuSign Envelope ID: AG38B900-~8a-4A5Q-878&E642C28BE343




            required to be produced by Montour County under the Court's Juty 17, 2020 Scheduling Order

           (ECF No. 124).

                   Montour County further objects to this Request because the information sought is publicly

           available from the Counties, the Secretary, the Department, andlor other agencies or

           instYumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                   Montour County also objects to this Request because it should more properly be dir~ted

           to the Secretary to the extent it requests Procedures, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

           that. have been or will be promulgated or established by the Secretary or the Department, and any

           production by Montour County would be duplicative.

                   Montour County also objects to this Request. because it requests informarion that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protecrians from disclosure.

                   Based upon all of these objections, the burden and expense of the discovery sought

           aucweighs its likely benefits, especially on the expettited schedule requested. by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing any available responsive non-

           privileged information as identified in Response to Request No. 1.




                                                            44
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 51 of 71
DocuSign Envelope IQ: AC38B880-9E9d-4A5D-8788-E842C298E303




                     8.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

            You implemented, used, followed, and/or communicated in the June 2, 2424 Primary Election,

            and all Procedw~es, Pracrices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General Elecdan,

            concerning or relating to the accreditation of poll watchers, the issuance and verification of pall

            watcher's certificates, and whether poll watchers are permitted to monitor the issuance, return,

            casting, and counting of all ballots, including without limitation absentee and/or mail-in ballots,

            and all correspondence, memoranda, email messages, postings, or other documents reflecting

            communications, whether in writing or made orally, that (a) were made by, ta, and/or between You

            and any other person, including without tunitation: (i) any political party ar body, political

            committee, political action committee, non-profit organization, or other body of citizens; (ii) any

            voter/elector in the Commonwealth of Pennsylvania; (iii) any other County Election Board; (iv)

            any District Election Board; (v} any of Your employees, agents, or other representatives acting on

            Your behalf; and/or (vi) Secretary Boackvar and/or the Elections Department; and (b) concern,

            relate to, describe, explain, ar justify such Procedures, Practices, Rules, Regulations, and/or

            Instructions, including without limitation any incidents, complaints, concerns, changes,

            modifications, or supplementation to such Procedures, Practices, Rules, Regulations, andlor

            Instructions.

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

            disproportionate because it calls far "all Procedures, Practices, Kules, Regulations, andlc~r

            Instructions" relating to '`to the accreditation of poll watchers, the issuance and verification of }poll

            H=archer's certificates, and ~~~liether poll watchers are permitted t~ monitor the issuance, return,


                                                               50
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 52 of 71
DoeuSfgn Envelope iD: AC388940-9E90~1A5D-B78B-E642G2B8E3d3




            casting, and counting of all ballots" and "all correspondence... made by, ta, andlor between Your

            and any other person," without limitation to the specific allegations and relief requested in

            Plaintiffs' Complaint and the scope of discovery provided in the Court's July 17, 2Q20 Scheduling

            Order (ECF No. 124), making the burden of producing this discovery outweigh its potenrial

            benefits. Plaintiffs' Complaint requests very narrow relief concerning poll watchers —the ability

            to poll watchers to serve in counries outside their county of residence and to observe and participate

            in the pre-canvass of ballots.

                    Montour County also objects to this Request because it seeks information that will be

            included in the report issued by the DepaRment pursuant to the Act 35 Report and thus is not

            required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

           (ECF No. 124).

                    Montour County further objects to this Request because the information sought is publicly

           available from the Counries, the Secretary, the Deparnnent, and/or other agencies ar

           instrumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                    Montour County also objects to this Request because it should more properly be directed

           to the Secretary to the extent it requests Procedures, Practices, Rules Regularions and/or

           Instructions concerning the June 2, 2020 Primary Etection or November 3, 2020 General Election

           that have been oc will be promulgated or established by the Secretary or the Department, and any

           production by Montour County would be duplicative.

                    Montour County also objects to this Request because it requests information chat is

           protected by the attorney-client privilege, u~ark product privilege, joint defense or conunon interest

           privilege, and/or other applicable privileges car protections from disclosure.




                                                             S1
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 53 of 71
DocuSlgn Envelc~e 10: AC388800-9E90-4ASD-B78&E842C288E303




                    Based upon all of these objections, the bwden and expense of the discovery sought

            outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                    Subject to and without waiving these objections and the General Objections, Montour

            County has performer a reasonable search and is producing any available responsive non-

            privileged information as identified in Response to Request No. i .



                    9.      Please produce all Procedures, Practices, Rules, Regulations, and/or Instructions

            Yau implemented, used, followed, and/or communicated in the June 2, 2U20 Primary Election,

           and all Procedures, Practices, Rules, Regulations, and/or Instructions that You intend to

            implement, use, follow, and/or communicate in the November 3, 2020 General. Election,

           concerning or relating to how You ensure that electors who voted via absentee or mail-in ballot da

           not. vote again in-person on Ete~tion Day, or if they do, they do not have more than one of their

           votes counted, including without limitation how You notify or inform the District Election Board

           which voters are entitled to vote on Election Day, either by way of a paper ballot, on a machine,

           or via a provisional ballot, and how You mark or supplement the poll hooks that are delivered to

           the District Election Boards with such information, and all correspondence, memoranda, email

           messages, postings, or other documents reflecting communications, whether in writing or made

           orally, that (a) were made by, to, and/or between You and any other person, including without

           limitation: (i) any political party or body, political committee, political action cammiriee, non-

           profit organization, or other body of citizens, (ii) any voterletector in the Commonwealth of

           Pennsylvania; (iii) any other County Election Board, (iv) any District Election Board; (v) any of

           Your employees, agents, or other representatives acting on Your behalf; and/or (vi) Secretary

           Boockvar and/or the Elections Department; and (b) concern, relate to, describe, explain, or justify


                                                            52
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 54 of 71
Qo~SEgn Envelope ID: AC38B90a9E90-~4A5Q-8786-E642C296E303




            such Procedures, Practices, Rules, Regulations, andlor Instructions, including without limitation

            any incidents, complaints, concerns, changes, modifications, or supplementation to such

            Procedures, Practices, Rules, Regulations, and/or Instnictions.

            RESPONSE:

                    Montour County objects to this Request as overly broad, not nan~owly tailored, and

            disproportionate because it calls for "all Procedures, Pracrices, Rules, Regulations, and/or

            Instructions" relating to "how You ensure the electors who voted via absentee or mail-in ballot do

            not vote again in-person on Etection Day, or if they do, they do not have more than one of their

            votes counted," and "all correspondence... made by, to, andlor between Your and any other

            person," without limitation to the specific allegations and relief requested in Plaintiff's' Complaint

           and the scope of discovery provided in the Caurt's July 17, 2020 Scheduling Order (ECF No. 124),

           making the burden of producing this discovery outweigh its potential benefits.              Plaintiffs'

           Complaint seeks na relief concerning the measures "ensuring that electors who vote via absentee

           or mail-in ballot do not vale again in-person an Election Day, or if they do, they do not have more

           than one of their votes counted."' Instead, Plaintiffs' Ct~mplaint relates only to the collection of

           absentee and mail-in ballots and the counting of ballots received without secrecy envelopes, both

           of which da not involve preventing the casting or counring of two votes by a single voter.

                    Montour County also objects to this Request because it seeks information that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Montour County under the Gourt's Ju(y 17, 2024 Scheduling Order

           (ECF Na. 124}.




                                                             53
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 55 of 71
DocuSlgn Emrelope ID: AC388904-9E90-4A5D-878B-E642C296E3fl3




                     Montour County further objects to this Request because the information sought is publicly

            available from the Counties, the Secretary, the Deparenent, and/or other agencies or

            instzumentalities of the Commonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.

                     Montour County also objects to this Request because it should mare properly be directed

            to the Secretary to the extent it requests Procedures, Practices, Rules Regulations and/or

            Instrucrions concerning the June 2, 2020 Primary Election or November 3, 2020 General Election

            that have been or will be promulgated or established by the Secretary or die Department, and anX

            production by Montour County would be duplicative.

                    Montour County also objects to this Request because it c~equests information that is

            protected by the attorney-client privilege, work product privilege, joint defense or common interest

            privilege, and/or other applicable privileges or protections from disclosure.

                    Barad upon all of these objections, the burden and expense of the discovery sought

            outweighs its likely benefits, especially an the expedited schedule requested by Piainriffs.

                    Subject to and without waiving these objections and the General Objections, Montour

            County has performed a reasonable search. and is producing any available responsive non-

            privileged information as identified in Response to Raquest No. 1.



                    10.      Please produce all documents concerning or relating to al{ incidents known or

            reported to You during the June 2, 202Q Frimary Election and involving either:

                            a.      Electors who applied for and/or voted an absentee or mail-in
                            ballot and also voted in-person, either on a voting machine or via a
                            gaper or provisional ballot, on Election Day at a polling place,
                            b.      Electors who received andlor voted more than one absentee
                            ar mail-in ballot;
                            c.      Non-disabled electors whose absentee ar mail-in ballots
                            were mailed ar delivered in-person by a person other the non-
                            disabled electors who voted the absentee or mail-in ballots; andlar

                                                              54
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 56 of 71
DocuSign Envelope ID: AC368900-9E90~+4A5D-B78B-E842C298E303




                             d.     Electors who claimed that someone had impersonated them
                             and/or cast either in-person, absentee, andlor mail-in ballots for
                             them without their knowledge, consent, or authorization;

            including without limitation all investigative or case files, law enforcement or other civil, criminal,

            or administrarive referrals or proceedings, notes, memoranda, correspondence, email messages,

            and other documents reflecting communications, whether in writing or orally, that (a) were made

            by, to, and/or between You and any other person, including without (imitation: (i) any political

            party or body, political committee, political a~don committee, non-profit organization, or other

            body of citizens; (ii) any voter/elector in the Commonwealth of Pennsylvania; (iu) any other

            County Election Board; (iv) any District Etection Board; (v) any of Your empiQyees, agents, or

            other representatives acting on Yaur behalf; and/or (vi) Secretary Boockvar andJor the Elections

            Department; and (b) concern, relate to, describe, or explain such incidents and the determinations

            made about such incidents.

           .RESPONSE:

                    Montour County objects to this Request as overly broad, not nairowty tailored, and

           disproportionate because it catts for all documents" concerning "ail incidents" involving the listed

           matters and "all correspondence... made by, to, and/or between Yaur and any other person,"

           without limitation to the spscific allegations and relief requested in Plaintiffs' Complaint and the

           scope of discovery provided in the Court's July 17, 2020 Scheduling Order (ECF No. 124}, making

           the burden of producing this discovery outweigh its potential bencfits. Plaintiffs' Carnptaint

           contains no specific allegations about, and seeks no relief concerning, voter impersonation. Nor

           does Plaintiffs' Complaint seek any relief Concerning electors who applied for absentee nr mail-in

           ballots but who instead of returning such ballots decided to vote in-person at their palling place by

           casting a provisional bail~t (as such electors were perniitted fo do). Instead, Plaintiffs' Complaint

           relates only to the collection of absentee and mail-in ballots and the counting of ballots received
                                                              55
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 57 of 71
DocuSign Emrelope ID: AC388AOa9f90~A5D-878&E642C296E303




            without secrecy envelopes, both of which do not involve preventing the casting or cownting of two

           votes by a single voter.

                   Montour County also objects to this Request because it seeks information that will be

           included in the report issued by the Department pursuant to the Act 35 Report and thus is not

           required to he produced by Montaw County under the Court's July 17, 2020 Scheduling Order

           (ECF No. 124).

                   Montow County further objects to this Request because the informarion sought is publicly

           available from the Counties, the Secretary, the Department, and/or other $gencies or

           instnunentalities afthe Commonwealth of Pennsylvania, and thus equally accessible to Plaintii~'s.

                   Montour County also objects to this Request because it shoutd more properly be directed

           to the Secretary to the extent it requests Procedwes, Practices, Rules Regulations andlor

           Instructions concerning the June 2, 202Q Primary Election or November 3, 2020 General Election

           that have been or will be promulgated or established by the Secretary or the Depamnent, and any

           production by Montour County would be duplicative.

                   Montour County also objects to this Request because it requests information that is

           protected by the attorney-client privilege, work product privilege, joint defense or common interest

           privilege, and/or other applicable privileges or protections from disclosure.

                   Based upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.

                   Subject to and without waiving these objections and the General Objections, Montour

           County has performed a reasonable search and is producing any availably responsive non-

           privileged information as identified in Response to Request No. 1.




                                                            ss
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 58 of 71
DowSign Envelope ID: AC388900-9E90-4A5D-8786-E642C296E303




                    11.     Ta the extent not produced by Secret~r}r Boockvar and/or the Elections Department,

            please produce all data submitted by You to the Pennsylvania Department of State under 71 P.S.

            § 279.6(c).

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

            disproportionate because it calls for "alt data" submitted by the Counties to the Department under

            7l P.S. § 279.6(c), without limitation to the specific allegations and relief requested in Plaintiffs'

            Complaint and the scope of discovery provided in the Court's July 17, 2Q20 Scheduling Order

           (ECF No. 124}, rnaking the burden of producing this discovery outweigh its potential benefits.

           The data submitted to the Department includes data that are not connected to any of the allegations

           made or refief sought in Plaintiffs' Complaint, including data on incidents encountered with

           electronic voting systems, the number of election officers appointai, and the consolidation and

           location of polling places.       Montour County also objects to this Request because it seeks

           information that will be included in the report issued by the Department pursuant to the Act 3S

           Report and thus is not requited to be produced by Montour County under the Court's July 17, 202Q

           Scheduling Order (ECF No. 124).

                   Montour County further objects to this Request t~+ecause file information sought is publicly

           available frara the Counties, the Secretary, the Depaztment, and/or other agencies or

           instrumentalities of the Gammonwealth of Pennsylvania, and thus e.~ually accessible to Plaintiffs.

                   Baste upon all of these objections, the burden and expense of the discovery sought

           outweighs its likely benefits, especially on the expedited schedule requested by Plaintiffs.




                                                             57
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 59 of 71
OacuSfg~ Em~et~e ID: AC38890a-9E90-4A50-B78B-E642C296E303




                    Subject to aad without waiving these objections and the General Objections, Montour

            County has performed a reasonable search and is producing any available responsive non-

            privileged inforniation as identifies in Response to Request No. 1.



                    12.     For all absentee and mail-in ballots identified in Answer to Interrogatory No. 14

            that were not counted, please produce all documents which identify the reasons for why such

           ballots were not counted..

            RESPONSE:

                    Montour County objects to this Request as overly broad, not narrowly tailored, and

           disproportionate because it calls for "all documents which identify the reasons" for why "all

           absentee and mail-in ballots" identified in response to Interrogatory No. 14 were not counted,

           without limitation to the specific allegations and relief requested in Plaintiffs' Complaint. and the

           scope of discovery provided in the Court's July 17, 2020 Scheduling Order (ECF Na. 124), making

           the burden of producing this discovery outweigh its potenrial benefits. In addition, the over-broad

           nature of this request as written would arguably require Montour County to produce all of the

           ballots from the election, which is unduly burdensome.

                   Montour County alsfl objects to this Request because it seeks information that wil! be

           included in the report issuet~ by the Department pursuant to the Act 35 Report and thus is not

           required to be produced by Montour County under the Court's July 17, 2020 Scheduling Order

           (ECF No. l24).

                   Montour County further objects to this Request because the information sought is publicly

           available fmm the Counties, the Secretary, the Department, and/or other agencies or

           instrumentalities of the Gc►mmonwealth of Pennsylvania, and thus equally accessible to Plaintiffs.


                                                            58
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 60 of 71
QocuSign Envelope ID: AC38B900~6E90-4A50-8788-E842C298ES03




                     Montour County also objects to t}us Request because it requests information that is

            protected bythe attamey-client privilege, work product privilege, joint defense or common interest

            privilege, and/or other applicable privileges or protections from disclosure.

                    Based upon all of these objecrions, the burden and expense of the discovery sought

            outweighs its likely henefits, especially on the expedited schedule requested by Plaintit~'s.

                    Subj~t to and without waiving these objections and the General Objections, Montour

            County has performed a reasonable search and is producing any available responsive non-

            privileged information as identified in Response to Request No. 1.




                                                             BABST, CALLAND, CLEMENTS
                                                             and ZOMNQt, P.C.

                                                             /s/ Mally E.1l~eacham
                                                             Molly E. Meacham
                                                             PA I.D. Na. 318272
                                                             mmeacham@babstcalland.com
                                                             Steven B. Silverman
                                                             PA I.Q. Na. 56829
                                                             ssilvermanna.babstcalland.com
                                                             Elizabeth A. Dupuis
                                                             FA I.D. Na. 80149
                                                             bdupuis~a babstcalland.cam
                                                             Sean R. Keegan
                                                             PA I.D. No 316707
                                                             skeeganL),babstcalland.c~m
                                                             Twa Gateway Center, 6~' Floor
                                                             Pirisburgh, PA 15222
                                                             4l 2.394.54Q0
                                                             Cvicnselfor Defendant Munto:ir Counn18oar~d ~/
                                                             Elections




                                                               59
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 61 of 71
OocuSt~n Envetape ID: AC3899d0.8E90~1A6D~87!€&E842C288E303




                                                CERTIFICATE OF SERVICE

                    I certify that on August 6, 2020 a copy of the foregoing was served via e-mail upon each

            party, as follows:

             Ronald L. Hicks, Jr.                            Justin R Clain
             Jer~any A. Mercer                               Matthew Earl Morgan
             Russell D. Giancola                             Elections LI.0
             Porter Wright Moms &Arthur LLP                  1 Q00 Maine Avenue, SW
             6 PFG Place, Third Floor                        Suite 400
             Pittsburgh, PA 15222                            Washington, DC 20x24
             Rhicks~a,porterwri hg t.com                     Justin.Clark(a7electionlawllc.com
             Jmercer a7,parterwri~ht.com                     Matthew.Mor~anrelectionlawllc.cam
             R~iancola~u,porcetwn t.com                      Counselfor Plainti,,~`s, Donald J. Trump For
             Counselfor Plaints, Donald J. Trump For         President, Inc.; Glenn Thompson; Mike Kelly;
             President, lnc.; Glenn Thompson; Mike Kelly;    John Joyce; Guy Reschenthaler; Republican
             John Joyce; Guy Reschenthaler; Republican       National Committee; Melanie Stringhifl
             National Committee; Melanie Stringhill          Patterson; Clayton Dauid Show
             Patterson; Clayton David Show

             Howard G. Hopkirk                               Kathleen M. Kotula
             Karen Mascio Romano                             Timothy Gates
             Keli Marie Newry                                Pennsylvania Department of State
             Nicole Boland                                   Of~'ice of Chief Counsel
             Stephen Moniak                                  305 North Office Building
             Pennsylvania Of~'ice of Attamey General         401 North Street
             15'~ Floor, Strawberry Square                   Harrisburg, PA 1 ?220
             Harrisburg, PA 17120                            Kkotula .,pa.Gov
             Hhogkirk(a)attorney~eneral.Gov                  T ayes a7~pa.Gov
             KromanaCa)~aitorneygeneral.Gov                  Counselfor Defendant, Kathy Boockvar in
             ~(7a,attorneveeneral.Gov                        her capacity as Secretary of the
             nboland ,attorneygeneral.Gov                    Commonwealth of Pennsylvania
             Smoniak~~?attorneXgeneral.Gov
             Counselfor Defendant, Katlzy Bvockvar in
             her capacity as Secretary of the
             Comn:onwealtli of Pennsyh~ania
   Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 62 of 71




Kenneth L. Joel                                   Molly R. Mudd
M. Abbegael Giants                                County of Adams
Governor's Office of General Counsel              117 Baltimore Street
333 Market Street, 17'x" ~laor                    Gettysburg, PA 17325
Harrisburg, PA 1 ?101                             Mmudd ,adamscounty. Us
kenn'oel a~pa.Gov                                 Samott,~a.adamscount~~ Us
Ma iunta ,pe.Gov                                  Counselfor Defendant, Adams County Board
Counsel jar Defendant, Kathy Boackvar in          of Elections
her capacity as secretary of the
Commonwealth of Pennsylvania

Andrew F. Szefi                               A11an J. Opsitnick, Esquire
George M. Janocsko                            564 Forbes Avenue, Suite l 301
Allegheny County Law Department               Pittsburgh, PA 15219
445 Fort Pitt Boulevard, Suite 340            Aopsimick~~opsitnickslaw.com
Pitisbwgt~, PA 15219                          ~'ounselfor Defendant, Allegheny ~ouMty
Aszefi~alleghenycounty.U S                    Board of Elections
Gjanocsko(a7.eountv.Allegheny.Pa.Us
Cauaselfor Defendant, Allegheny County
Board of Elections

Nathan A. Morgan                              Christine D. Steere
Beaver County Courthouse                      L?easey, Mahoney & Valentini, Ltd.
810 Third Street                              103 Chesley Drive, Suite 1 QO
Beaver, PA 15009                              Media, PA 19063
gfodeles(a7beavercountypa.~ov                 Csteerefa,dmvlawfirm.cflm
nmorQan(a~b̀eavercauntypa.gov                 Counselfor Defendant, Berks County Board
Counselfor Defendant, Beaver County Board     of Elections
of Elections

Nathan W. Korn Sr.                            BRADFORD COUNTY BOARD OF
Evey Black Attorneys LL,C                     ELECTIONS
401 Allegheny Street,                         6 Gourt Street
P. O. Box 415                                 Towanda, PA 18848
Hollidaysburg, PA 1664$
Nkarnla~~vevt~lack.com                        Nv Atlorney Appearance of Record
Counsel,for Defendant, Blair Gourrly Board
of Elcctlons




                                             61
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 63 of 71
pocuS~pn Envelope tD: AGS88800-~E80~FA50-B




             Mark A. Aronchick                              BUTLER COUNTY BOARD OF
             Michele D. Hangley                             ELECTIONS
             Hangley Aronchick Segal Pudlin &Schiller       124 W. Diamond Street
             One Logan Square, 27'~ Floor                   Buller, PA 16003
             Philadelphia, PA 191Q3
             MaronchickCa~han~ley.curn                      No Attorney Appearance of Record
             Mdh~hanglev.com
             Counselfor Defendants, Bucks County Board
             ojElectio~rs; Chester County Board of
             Elections; Montgomery County Board of
             Elections; Philadelphia County Board of
             Elections

             CAMBRIA COUNTY BOARD OF                        CAMERON COUNTY B(3ARD OF
             ELECTIONS                                      ELECTIONS
             200 S. Center Sheet                            24 S`~ Street
             Ebensburg, PA 15931                            Emporium, PA 15834

             No Attorney Appearance of Record               No Attorney Appevrance of Record

             Gerard Joseph Geiger                           Christopher P. Gabriel
             Newman Williams                                Carfac+di Ferguson Wyrick Weis &Gabriel
             712 Monroe Street                              2645 Nicholson road, Suite 2241
             Stroudsburg, PA 18360                          Sewickley, PA 15143
             G~eiger(a~newmanwill iams.com                  C~,abriel~~cfwwg.com
             counselfor Defendants, Carbon County           Counselfor Defendant, Clarion bounty
             Board of Elections; Manroe County Board a, j   Board ojElectio»s
             Elections; Pike County Board of Elections;
             Schuylkill County Board of Elections; Snyder
             County Board of Elections; Wayne county
             Board of Elections

             Frank A. Blum, IIt                             CLINTON COUNTY BOARD OF
             Frank A. Blum                                  ELECTIONS
             1Q12 Lewis Run Road                            2 Piper Way
             Jefferson Hills, PA t S02S                     Suite 309
             Heather(~baznvichlaw.cnm                       Lockhaven, PA 17745
             counselfor Defendant, Clcrrr~eld Cuivrty       Na Attorr:~y Appearance of Rc cnrd
             Board of Elections




                                                        62
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 64 of 71
DacuSlQn FrrvoFape ~: ACS8B90Q-8~~0-~A5L1878&E642C26~E303




             Kathy A. Button                                     CUMBERLAND G()UNTY BOARD OF
             Shafer Law Firm                                     ELECTIONS
             8JQ Marteet Strcet                                  1601 Ritner Highway
             Meadville, PA 16335                                 Cazlisle, PA 17013
             kbutton~a~,shaferlaw.com
             Counselfor Defenrtant, Crawford County          No Attarney Appearance of Record
             Board of Elections

             Joseph A. Curcillo, III                         Edward D. Rogers
             Dauphin County Administration Building          David S. Fryman
             2 South Second Street                           Elizabeth Wingfield
             Hantisburg, PA 171 Q I                          Terex►ce Grogan
             Jcurcillo a~dauphinc.org                        Katilil Williams
             Counselfor Defendant, Dauphin County            Ballard Spahr, LLP
             Board of Elections                              1735 Market Strut, 51 ~ Flaor
                                                             Philadelptua, PA 19103
                                                             Ro~erse(a~ballardspahr.com
                                                             Fryman(a,ballardspahr.com
                                                             Win~fyelde,~7a,ballardspahr.com
                                                             Gru~an~ballardspahr.com
                                                             Williamskc~a ballardsnahr.com
                                                             Counselfor Defendant, Delmvare County
                                                             Board of Elections

             ELK COUNTY BOARD OF ELECTIONS                   Thomas S. Talarico
             300 Center Avenue                               Talarico & Niebauer
             Ridgeway, PA 15853                              510 Cranberry Sheet, Suite 301
                                                             Erie, PA 16507
            No Attorney Appearance of Record                 Ttalarico~gfnwnalaw~.com
                                                             Counselfor Defendant, Erie County Board of
                                                             Elections




                                                            63
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 65 of 71
oo«,s~n ~m~oc►e rn: ~►cssesoa Aso-e~ae-~a42csesF~a




         FOREST COUNTY BQARD ~F                       Andrew W. Notfleet
         ELECTIONS                                    Frank 3. Lavery, Jr.
         526 Elm Street, Unit #2                      Stephen B. Edwards
         Tionesta, PA 16353                           Lavery Law
                                                      225 Market Street, Suite304
         No Attorney Appearance of Record             P. O. Box 1245
                                                      Harrisburg, PA 17108-1245
                                                      Anorfleet~~laverylaw.com
                                                      Flave~c~laveryl aw.carn
                                                      Se~iwards~~laverylaw.com
                                                      Counselfor Defendants, Franklin County
                                                      Board of Elections and Perry County Board
                                                      of Elections

         FULTON COUNTY BOARD OF                       Robert Eugene Grimm
         ELECTIONS                                    Robert Eugene Grimm Attorney
         1 l6 West Market Street                      F. O. Box 430
         Suite 205                                    2698 Morgantown Road, Suite 200
         McConnellsburg, PA 17233                     Smithfield, PA 154?$
                                                      Rgrimm ~a,co.G reene.Pa. Us
         No Attorney Appearance of Record             Counselfor Defendant, GreenE County Board
                                                      of Elections

         Peter M. McManamon                           Cr~gory D. Sobol
         Gill, McManamon & Ghaner                     275 Main Street, Suite 2
         200 Penn Street                              Brookville, PA 15824
         Huntingdon, PA If552                         Gds(a7,zwick-Law.com
         Pmcmanamon    ~penn.corn                     Counselfor Defendant, Jefferson County
         Caunsetfar Defendant, Huntingdon County      Board of Elections
         Board o ~lectians
         Donald Zagurskie                             Christina L. Hausner
         Johnston & Zagurskie, PC                     County of Lancaster
         I t 7 Main Street, P. O. Box 0               150 N. Queen Street, Suite 714
         Mifflin, PA 17058                            Lancaster, PA 176(}3
         Jzmlawoffice(d~~mail.ccam                    Chausner~a,)co.Lac~caster.Aa.Us
         Counselfor Defendant, Juniata County Bnard   Cou~rselfor Defenda~rt, Lancaster County
         of Elections                                 Board of Elections

         Thomas W. Leslie                             Thomas M. Caffrey
         116 N. Mercer Street                         P. O. Box A
         New Castle, PA 16101                         Caplay, PA 18037-0200
         Twlesli~d~twlnc.com                          Tcaffrey(u'~rct~.cam
         Cor~nselfor Defer:dant, Laurence Cnunty      Counselfor Defendant, Leliiglr CUunt~ Bard
         Board of Elections                           o ~ElG~ctions
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 66 of 71
ppa~n Emrelope ID: AC988900.9E60.4A5D-B78&~842C288E9{f9




            Sarah Mae Murray                                 Lawrence J. Moran, Jr.
            County of Lehigh                                 Matthey J. Carmody
            Lehigh County Government Center                  Regina M. Blewitt
            1? S. 17'v Strreet                               Jayce, Carmody & Moratt, PC
            Allentown, PA 18101                              9 N. Main Street, Suite 4
            Sarahmurrav(a~lehi county.Org                    Pittston, PA 18640
            Caunselfor Defendant, Lehigh County Board        Ljm~u~~oycecarmody.com
            of Elections                                     MJc~a)jo~ecarmod~+ com
                                                             Rmb(`?a jaycecannodv.cam
                                                             Counselfor De,Pendant, Luzerne County
                                                             Board of Elections

            Joseph D. Smith                                  Anthony V. Clarke
            McCormick Law Fum                                The Clarke Fum
            835 West Fourth Street                           204 Bolivar Drive
            P, O. Box 577                                    Bradford, PA 16701
            Williamsport, PA 17701                           Thelarkefirm(a~sYahoo.cam
            Dsmith~a.mcclaw.com                              Counselfor Defendant, McKean County
            Counselfor Defendant, Lycomi~~g County           Board of Elections
            Board of Elections

            MIFFLIN COUNTY BOARD OF                          Maureen Calder
            ELECTIONS                                        Montgomery County Solicitor's Office
            20 N. Wayne Street                               One Montgomery Plaza, Suite 840
            Lewistown, PA 17044                              Norristown, PA 19404
                                                             Mcaider@,montcopa.Org
            No Attorney Appearance of Record                 CourrseCfor Defendant, Montgomery Board of
                                                             Elections
            Brian Taylor                                     Zachary Strassburger
            Northampton County Courthouse                    City of Philadelphia Law Depanrnent
            669 Washington Sheet                             15I 5 Arch Street, l7'v Floor
            Office of the Solicitor                          Philadelphia, PA 19102
            Easton, PA 1$042                                 Zachary.Strassbur~er(a~ahila.gov
            Eduddy~}a northamptoncounty.ar~;                 Counselfor Defendant, Philadelphia County
            Counselfor Defendant, Northampton County         Baard of Elections
            Board of Eleetians

            Thomas R. Shaffer                                Michael P. Barbera
            Glassmire &Shaffer I.aw Offices                  Barbera, Melvin, Svonavec & Sperlazza LLP
            5 East Third Street                              146 West Main Street, P. O. Box 775
            P.C). Box 509                                    Somerset, PA 15501
            Coudersport, PA 169 J 5                          Mntaarbera c~~barberalaw.com
            Tomshai~'er{a}verizc>n.net                       Courrsel,~or Defendant, Somerset County
            eounsc~lfor Defendant, Potter• Co:~nry Boa~•d    Boasd of Elections
            of Elections


                                                            65
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 67 of 71
OoarSbgn Emalope lD: AC386940~90.4ASfl-BT8B-E6~12C296E343




             Kenneth R. Levitzky, Esquire                    SUSQUEHANNA COUNTY BOARD OF
             125 Churchill Street                            ELECTIONS
             P. O. Bax 489                                   31 Lake Avenue
             Dushore, PA 185 t 4                             Montrose, PA 18841
             K.rtlaw~ct),epix.Net
             Counselfor Defendants, Sullivan County          No Attorney Appearance of Record
             Board of Elections; ~f'yaming County Board
             oJElections

             Raymond E. Ginn, Jr.                            Allen P. Page
             Ginn &Vickery, P.C.                             McNerney, Page, Vanderlin &Hall
             99 Main Street                                  433 Market Street
             Wellsboro, PA 16901                             Williamsport, PA 17701
             Amy(u,~?~v-Law.com                              Apage(i~,mpvhlaw.com
             Counselfor Defendant, Tioga County Board        Counselfor Defendant, Union County Board
             of Elections                                    of Elections

             Nathaniel Justus Schmidt                        Robert J. Grimm
             Schmidt Law Firm                                Ryan Michael Joyce
             315 Second Avenue, Suite 704                    Swartz Campbell
             P.O. Box 746                                    Suite 4750, U.S. Steel Tower
             Warren, PA 16365                                t~0 Grant Strrxt
             Gontact~theschmidllawfirm.Com                   Fittsburgt~, PA 15219
             Counselfar Defendant, Warren County Board       Rgrimm(a~.swartzcampbell.com
             of Elections                                    Rioy~~~swartzcampbell.com
                                                             Counselfor Defendant, Washington County
                                                             Board of Elections

             David A. Regoli                                 Michelle Pokriflca
             333 Freeport Street, Suite 201                  York County Solicitor's Offict
             New Kensington, PA 15068                        28 East Market Street, god Floor
             Regoli~7a regotilaw.com                         York, PA 17401
             Counselfor Defendant. Westmorela~:d County      Apuleo~~ yorl~c~untypa.Gov
             Board of Elections                              Counselfor Defendant, York Cnunty Beard of
                                                             Elections




                                                            66
                Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 68 of 71
DocuSipn E~veiape iQ: AC36690D-9E90~4A~t~8788-E8~12G296EJW




             Adriel I. Cepeda Derieux                         Christopher R. Noyes
             American Civil Liberties Union Foundation        Eleanor Davis
             12S Broad Saeet, 18th Floor                      Jared Vasconcellos Grubow
             New York, NY 10004                               Lori A. Martin
             Acepedaderiewc~a7,aclu.Or~                       Samantha Picans
             counselfor Defendants, NAACP                     Wilmer Cutler Pickering Hale and Don I,LP
             Pennsylvania State Canjerence; Common            ? Warld Trade Center, 250 Greenwich Streit
             Cause Pennsylvania; Common Cause                 New York, NY 14007
             Pennsylvania; League of Women Voters of          Christopher.Noves(a~wilmerhale.Com
             Pennsylvania; Patricia Demarco; Daniell          Eleano~.Davis~a?wilmerhale.Com
             Graham Robinson; Kathleen Wise                   3areri.Gruhowna,wiImerhale.Com
                                                              Lori.Martin~wilmerhal e.cam
                                                              SamCc~Picans ,wilmerhale.com
                                                              Counselfar Defendants, NAAeP
                                                              Pennsylvania State Conference; Common
                                                              Cause Pennsylvania; League of Women
                                                              Voters of Pennsylvania; Patricia Demarco;
                                                              Danielle Graham Robinson; Kathleen Wise

            Dale Ho                                           David P. Yin
            Soptua Lin Lakin                                  1875 Pennsylvania Avenue, NW
            American Civil Liberties Union Foundarion         Washington, DC 20006
            125 Broad Street, 18th Floor                      David.Yin~a~,wilmerhale.Com
            New York, NY 10004                                Counselfor Defendants, NAACP
            Dale.Ho@aclu.Org                                  Pennsylvania State Conference; Common
            Slakin(r~,actu.Ehg                                Cause Pennsytvania; Common Cause
            Cvurrselfor Defendants, NAAGP                     Pennsylvania; League of Women voters of
            Pennsylvania State Conference; Common             Pennsylvania; Pamicia Demarco; Danielle
            Cause Pennsylvania, Common Cause                  Graham Robinson; Kathleen Wise
            Penrtsyluania; League of Women voters of
            Pennsylvania; Patricia Demarco; Danielle
            Graham Robinson; Kathleen Wise

            Jason H. Liss                                     Sarah E. Brannon
            60 State Street                                   American Civil Liberties Union Foundation
            Boston, MA 02109                                  915 i5th Street, NW
            J asap.Li sSa),w i lmerha]e.Com                   Washington, DC 20005
            Counselfor Defendants, NAACP'                     Shrannon(c~aclu.t7r~
            Pennsylvania State Co►iferertce; Ca~r~n:an        Counselfor Defendants, Nr4ACP
            Cause Pennsylvania; Common C.uuse                 Fennsyl~~ania State Gonferc~lce; Common
            Penr~syhTartiu; League of Women Y'oters of        Cause F~r~r~sylva,:ia; Gvmmon Cause
            P~nnsy~l~~a~rin; Aatricia Demarea; Danielle       Pennsylvania: League of Women Voters aj
            Gr~altant Ro~iriasnn; Kathleen Wisp               Pc~rrnsy/iJania; Patr7cia Demarcn; I~Q1tIClle
                                                              Gruhanr Rnhinsonx Kutl~leer: 1~'ise




                                                             67
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 69 of 71
QoatS~n Emielopa lD: ItC38B900-~~90.4A5D-878&E882C2@BE303




             W1tOId ~. WAICZB}C                              Elise Ed1in
             American Civil Liberties Union Foundation       Marc Elias
             313 Atwood Street                               Torryn Taylor Rodgers
             Pittsbwgh, PA 15213                             Perkins Coie LLP
             Vwalczak(cr~,aclupa.Org                         505 Howard Street Suite 1000
             Counselfor Defendants, NAACP                    San Francisco, CA 94105
             Pennsylvania State Conference; Common           Eedlin~ci7~perkinscoie.cQm
             Cause Pe~rnsylvania; Gammon Cause               Melia~}a,perkinscaie.com
             Pennsylvania; League of Women Voters of         Trodgersna.nerkinscaie.com
             Pennsylvania; Patricia Demarco; Danielle        Counselfor latervenor Defendants, Michael
             Graham Robinson; Kathleen Wise                  Crossey, Dwayne Thomas, Irvin Weinrich,
                                                             Brenda Weinrich, and 7'he Pennsylvania
                                                             Alliancefor Retired Americans

             Justin T. Romano                                A. Michael Pratt
             Attisano &Romano                                Adam R. Roseman
             429 Fourth Avenue, Suite 1 ?QS                  George J. Farrell
             Pittsburgh, PA 15219                            Kevin Greenberg
             Justin~a.arlaw,~i~t.cam                         Greenberg Traurig, LLP
             Counselfor Intervenor Defendants, Michael       1 ? l 7 Arch Street, Suite 4Q0
             Crvssey, Dwayne Thomas, Irvin Weinrich,         Philadelphia, PA 19103
             Brenda Weinrich, and The Pennsylvania           Prettam~a~$tlaw.cam
             Alliancefor Retired Americans                   Rosemana(a   ,~tlaw.com
                                                             Farrel l~a?,,~tlaw.com
                                                             Greenber@k~a,utlaw.com
                                                             Counselfor Intervenor, Jorrlarz Harris; and
                                                             Counselfor Intervenor Defendants,
                                                             Pennsylvania State Democratic Party; Dwight
                                                             Evans; Sharif Street; Vincent Hughes; Danilla
                                                             Burgos; Morgan Cephas; Austin Davis;
                                                             Isabella Fitzgerald; Edward Gainey; Mary
                                                             Isaacson; Malcolm Kenyatta; Patty Kim;
                                                             Stephen Kinsey; Peter Schweyer; Nina
                                                             Al:mad; Anton AndreK;Janet Diaz; Manuel
                                                             Guzman, Jr.; Riek Kruaewski; Art Hayx~aod;
                                                             Anthony Williams




                                                            68
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 70 of 71
DowSi~n E►rs~lo~e tD: AC             78B-E6~2G266E303




               Alex M. Lacey                                 A. Michael Pratt
               Clifford B. Levine                            Greenberg Traurig, LLP
               Demons Cohen &Grigsby, P.C.                   t 717 Arch Street, Suite 400
              625 Liberty Avenue                             Fbiladelpt►ia, PA 19103
               Pittsburgh, PA 15222                          Prattam(~r7,gtlaw.cam
              Alex.Lace}r~a~.,dentons.com                    counselfor Intervenor Defendant, Fatty Kim
              CI i fford.L.evine~u,dentons.cam
              Counselfor Intervenor, Jordan Harris; and
              Counsel jor Intervenor Defendants,
              Fen»sylvania State Democratic Party; Dwight
              Evans; SharifStreet; Vincent Hughes; Danillo
              Burgos; Morgan Cephas; Austin Davis;
              Isabella Fitzgerald; Edward Gainey; Mary
              Isaacson; Malcolm Kenyatta; Patty Kim;
              Stephen Kinsey; Peter Schweyer; Nina
              Ahmad; Anton Andrew; Janet Diaz; Manuel
              Guzman, Jr.; Rick Krajewski; Art Haywood;
              Anthony Williams

              Eliza Sweren-Becker                             Charles A. Pascal, Jr.
              Myrna Perez                                     Law Office of Charles A. Pascal, lr.
              Brennan Center for 3ustice                      402 Grant Avenue
              120 Broadway, Suite 1750                        Ixechbucg, PA 15656
              New York, NY 10271                              Attoray.Pascal~a~3,~nail.com
              Eliza.Sweren-Becker~a,nvu,edu                   Counselfor Inten~enor Defendant, Citizens
              Perezm~a brennan.Law.Nyu.Edu                   for Permsytvania's Future; Sierra Club
              Counselfor Intervenor Defendants, Citiaens
             for Penr:sytvania's Future; Sierra Club




                                                        /s/ 11~loIl,Y E. Meacham
                                                        Molly E. Meacham
                 Case 2:20-cv-00966-NR Document 415-14 Filed 08/28/20 Page 71 of 71
DocuSlyn Ert~retope iD: AC~8B90~-QE90-IA5U-8T8B~EB42CZ66E309




                                                          VERIFICATION

                     I do hereby state that I am authorized to make this Verification an behalf of Montour

            County Baard of Elections, subject to the penalties relating to unsworn falsification to

            BUIIlOI1l18Sr   and verify that the facts set forth in the foregoing Answers to Plaintiffs' Sct of

            Written Interrogatories and Requests for Praducrion of Docwnents are true and corr~t to the

            best of my knowledge, information, and belief.
                                                                         oea~.e sr.

            Date:Bl~/2020                                              ~      D~u~,~ow
                                                                      Holly A. Brandon
                                                                      Chief Clerk




                                                                70
